Exhibit 10.1
CRUMBS HOLDINGS LLC
A Delaware Limited Liability Company
 
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
Dated as of May 5, 2011
THE LIMITED LIABILITY COMPANY INTERESTS IN CRUMBS HOLDINGS LLC HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES
LAWS OF ANY STATE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND SUCH LAWS. SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT
ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE
SECURITIES LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES LAWS; (II) THE
TERMS AND CONDITIONS OF THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING
BETWEEN THE COMPANY AND THE APPLICABLE MEMBER. THE LIMITED LIABILITY COMPANY
INTERESTS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS,
THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, AND ANY
OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY THE COMPANY AND THE
APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH LIMITED
LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I. DEFINITIONS     2  
Section 1.1.
  Definitions     2  
Section 1.2.
  Terms Generally     14   ARTICLE II. GENERAL PROVISIONS     15  
Section 2.1.
  Formation     15  
Section 2.2.
  Name     15  
Section 2.3.
  Term     15  
Section 2.4.
  Purpose; Powers     15  
Section 2.5.
  Existence and Good Standing; Authorized Person; Foreign Qualification     15  
Section 2.6.
  Registered Office; Registered Agent; Principal Office; Other Offices     16  
Section 2.7.
  Partnership Status     16  
Section 2.8.
  Admission     17  
Section 2.9.
  Title to Company Property     17  
Section 2.10.
  Specific Authorization     17   ARTICLE III. CAPITALIZATION     17  
Section 3.1.
  Units; Initial Capitalization; Schedules     17  
Section 3.2.
  Authorization and Issuance of Additional Units     18  
Section 3.3.
  Existing Capital Contributions     19  
Section 3.4.
  Funding Requirements     19  
Section 3.5.
  Capital Accounts     20  
Section 3.6.
  No Withdrawal     22  
Section 3.7.
  Loans From Members     22  
Section 3.8.
  No Right of Partition     22  
Section 3.9.
  Certification of Units; Legend; Units are Securities     22   ARTICLE IV.
DISTRIBUTIONS     24  
Section 4.1.
  Distributions     24  
Section 4.2.
  [Omitted]     25  
Section 4.3.
  Successors     25  
Section 4.4.
  Tax Distributions     25  
Section 4.5.
  Withholding; Security Interest and Right of Set Off; Indemnification     25  
Section 4.6.
  Limitation     26   ARTICLE V. ALLOCATIONS     26  
Section 5.1.
  Allocations for Capital Account Purposes     26  

ii



--------------------------------------------------------------------------------



 



             
Section 5.2.
  Allocations for Tax Purposes     29  
Section 5.3.
  Other Allocation Rules     30  
Section 5.4.
  Members’ Tax Reporting     31   ARTICLE VI. MANAGEMENT     31  
Section 6.1.
  Power and Authority     31  
Section 6.2.
  Board of Managers     31  
Section 6.3.
  Officers     33  
Section 6.4.
  Liability of Members; Board Members; Officers and Other Covered Persons     36
 
Section 6.5.
  Investment Representations of Members     39   ARTICLE VII. MEETINGS OF
MEMBERS; REQUIRED VOTES.     40  
Section 7.1.
  Place of Meetings     40  
Section 7.2.
  Purpose of Meetings     40  
Section 7.3.
  Quorum; Adjourned Meetings and Notice Thereof     40  
Section 7.4.
  Voting; Required Votes     41  
Section 7.5.
  Proxies     43  
Section 7.6.
  Notice of Members’ Meetings     43  
Section 7.7.
  Conduct of Member Meetings     43  
Section 7.8.
  Member Action by Written Consent without a Meeting     43   ARTICLE VIII.
WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF NEW
MEMBERS     43  
Section 8.1.
  Member Withdrawal     43  
Section 8.2.
  Removal     44  
Section 8.3.
  Dissolution     44  
Section 8.4.
  Transfer by Members     45  
Section 8.5.
  Admission or Substitution of New Members     45  
Section 8.6.
  Additional Requirements     47  
Section 8.7.
  Bankruptcy     47   ARTICLE IX. BOOKS AND RECORDS; FINANCIAL STATEMENTS AND
OTHER INFORMATION; TAX MATTERS     47  
Section 9.1.
  Books and Records     47  
Section 9.2.
  Information     48  
Section 9.3.
  Fiscal Year     48  
Section 9.4.
  Certain Tax Matters     48   ARTICLE X. DISPUTE RESOLUTION; ARBITRATION     50
 
Section 10.1.
  Resolution of Disputes     50  

iii



--------------------------------------------------------------------------------



 



             
Section 10.2.
  Arbitrators     51  
Section 10.3.
  Delaware Arbitration Act     51   ARTICLE XI. MISCELLANEOUS     52  
Section 11.1.
  Schedules     52  
Section 11.2.
  Governing Law     52  
Section 11.3.
  Successors and Assigns     52  
Section 11.4.
  Amendments and Waivers     52  
Section 11.5.
  Notices     53  
Section 11.6.
  Counterparts     54  
Section 11.7.
  Power of Attorney     54  
Section 11.8.
  Entire Agreement     54  
Section 11.9.
  Remedies; Specific Performance     55  
Section 11.10.
  Severability     55  
Section 11.11.
  Creditors     55  
Section 11.12.
  Waiver     55  
Section 11.13.
  Further Action     55  
Section 11.14.
  Delivery by Facsimile or Email     55  

EXHIBIT A — Board of Managers
EXHIBIT B — Officers
EXHIBIT C — Form of Accession Agreement
EXHIBIT D — Members Notices

iv



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CRUMBS HOLDINGS LLC
A Delaware Limited Liability Company
          This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of
Crumbs Holdings LLC (the “Company”), dated and effective as of May 5, 2011 (this
“Agreement”), is adopted, executed and agreed to, for good and valuable
consideration, by and among the Members (as defined below).
          WHEREAS, the Company has been formed as a limited liability company
pursuant to the Delaware Limited Liability Company Act, 6 Del. C. §§ 18-101 et
seq., as amended from time to time (the “Act”), by filing a Certificate of
Formation (the “Certificate”) with the office of the Secretary of State of
Delaware on February 27, 2008;
          WHEREAS, the Company’s initial Limited Liability Company Agreement
dated March 5, 2008, was amended and restated pursuant to that certain Amended
and Restated Limited Liability Company Agreement, dated as of March 7, 2008 (the
“First Amended Agreement”);
          WHEREAS, in connection with that certain Subscription and Employment
Agreement, dated as of September 30, 2008, by and between the Company and John
D. Ireland (the “Subscription Agreement”), the Company issued 15,385 former
class B units to John D. Ireland representing, at the time of such issuance,
21/2% of the Company on a fully-diluted basis;
          WHEREAS, in connection with transactions contemplated by the
Subscription Agreement, the Company adopted the Second Amended and Restated
Limited Liability Company Agreement of Crumbs Holdings LLC, dated as of
September 30, 2008, by and among the Company and the Members as set forth in the
Schedule of Members attached thereto (the “Second Amended Agreement”);
          WHEREAS, the Company, 57th Street General Acquisition Corp., a
Delaware corporation (“Parent”), 57th Street Merger Sub LLC, a Delaware limited
liability company (“Merger Sub”), the Legacy Members (as defined herein) and the
representatives of the Legacy Members entered into that certain Business
Combination Agreement made and entered into as of January 9, 2011, and
subsequently amended by that certain Amendment to Business Combination
Agreement, dated February 18, 2011, that certain Amendment No. 2 to Business
Combination Agreement, dated March 17, 2011, and that certain Amendment No. 3 to
Business Combination Agreement, dated April 7, 2011 (as such agreement is
amended from time in accordance with its terms, the “Business Combination
Agreement”), pursuant to which Merger Sub is being merged with and into the
Company with the Company surviving the merger (the “Merger”);
          WHEREAS, in connection with the consummation of the Merger and in
accordance with the terms of the Business Combination Agreement, the Members
wish to amend

1



--------------------------------------------------------------------------------



 



and restate the Second Amended Agreement in accordance with its terms and, in
connection therewith, to (1) convert all outstanding membership interests in the
Company, including the outstanding Legacy Units (as defined herein), into, inter
alia, 4,494,491 New Crumbs Class A Voting Units and 4,541,394 New Crumbs Class B
Exchangeable Units (in each case as defined below) and (2) issue and/or Transfer
4,494,491 New Crumbs Class A Voting Units to Parent in exchange for, inter alia,
the Capital Contribution made by Parent in connection with the Merger and admit
Parent as the sole member of the Company holding New Crumbs Class A Voting
Units; and
          WHEREAS, the parties hereto desire to enter into this Third Amended
and Restated Limited Liability Company Agreement of the Company.
          NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Business Combination Agreement, the parties hereto,
each intending to be legally bound, agree that the Second Amended Agreement is
hereby amended and restated in its entirety as follows:
ARTICLE I.
DEFINITIONS
               Section 1.1. Definitions.
          Unless the context otherwise requires, the following terms shall have
the following meanings for purposes of this Agreement:
          “AAA” has the meaning set forth in ARTICLE X.
          “AAA Rules” has the meaning set forth in Section 10.2.
          “Accession Agreement” has the meaning set forth in Section 8.5.
          “Act” has the meaning set forth in the recitals.
          “Actual Tax Amount” has the meaning set forth in Section 4.4.
          “Additional Member” means any Person that has been admitted to the
Company as a Member pursuant to Section 8.5 by virtue of having received its
Membership Interest from the Company and not from any other Member or Assignee.
          “Additional Restrictions” has the meaning set forth in Section 8.6.
          “Adjusted Capital Account” means the Capital Account maintained for
each Member as of the end of each Fiscal Year of the Company, (a) increased by
any amounts that such Member is obligated to restore under the standards set by
Treasury Regulations Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such Fiscal Year, are reasonably expected to be allocated to such Member in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury

2



--------------------------------------------------------------------------------



 



Regulations Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such Fiscal Year, are reasonably expected to be made to
such Member in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Member’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Section 5.1(b)(i)
or Section 5.1(b)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
The “Adjusted Capital Account” of a Member in respect of a Unit shall be the
amount that such Adjusted Capital Account would be if such Unit were the only
interest in the Company held by such Member from and after the date on which
such Unit was first issued.
          “Adjusted Property” means any property the Carrying Value of which has
been adjusted pursuant to Section 3.5(c)(i) or Section 3.5(c)(ii).
          “Affiliate” when used with reference to another Person means any
Person (other than the Company), directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with, such
other Person. In addition, Affiliates of a Member shall include all its
directors, managers, officers and employees in their capacities as such.
          “Agreed Value” of any Contributed Property means the Fair Market Value
of such property or other consideration at the time of contribution as
determined by the Board of Managers acting in Good Faith, without taking into
account any liabilities to which such Contributed Property was subject at such
time. The Board of Managers acting in Good Faith shall use such method as it
determines to be appropriate to allocate the aggregate Agreed Value of
Contributed Properties contributed to the Company in a single or integrated
transaction among each separate property on a basis proportional to the Fair
Market Value of each Contributed Property.
          “Applicable Federal Rate” means a rate per annum equal to the
applicable federal rate for semi-annual compounding under Section 1274(d) of the
Code.
          “Assignee” means any Transferee to which a Member or another Assignee
has Transferred all or a portion of its interest in the Company in accordance
with the terms of this Agreement, but that is not admitted to the Company as a
Member.
          “Assumed Tax Liability” means, for any Quarterly Estimated Tax Period
in a calendar year, an amount, as determined by the Board of Managers acting in
Good Faith, equal to the U.S. federal, state and local income taxes that would
be due from the Company based on the taxable income of the Company for such
Quarterly Estimated Tax Period and all prior Quarterly Estimated Tax Periods in
such calendar year (based upon (i) the information returns filed by the Company,
as amended or adjusted to date, and (ii) estimated amounts, in the case of
periods for which the Company has not yet filed information returns) assuming
the Company were an individual resident in New York, New York (or, if higher, a
corporation doing business in New York, New York), taking into account the
non-deductibility of expenses subject to the limitation described in Section
67(a) of the Code and the deductibility of state and local income taxes. The

3



--------------------------------------------------------------------------------



 



calculation of Assumed Tax Liability shall take into account the carry forward
of prior losses and the character of the items allocated (e.g., capital or
ordinary). The state and local income tax liability used in determining Assumed
Tax Liability shall be determined by the Board of Managers acting in Good Faith
taking into account the various locations of the Company’s operations. For the
avoidance of doubt, Assumed Tax Liability shall be determined only with respect
to taxable income earned by the Company and shall be calculated by disregarding
any adjustment to the taxable income of the Company that may arise under Section
743(b) of the Code as a result of an acquisition of an interest in the Company
by any Member in a transaction described in Section 743(a) of the Code.
          “Bankruptcy” means, with respect to any Person, (A) if such Person
(i) makes an assignment for the benefit of creditors, (ii) files a voluntary
petition in bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has
entered against it an order for relief, in any bankruptcy or insolvency
proceedings, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature, (vi) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the Person
or of all or any substantial part of its properties, or (B) if 120 days after
the commencement of any proceeding against the Person seeking reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation, if the proceeding has not been dismissed, or if
within 90 days after the appointment without such Person’s consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within 90 days after the expiration of any such stay, the appointment
is not vacated. The foregoing definition of “Bankruptcy” is intended to replace
and shall supersede and replace the definition of “Bankruptcy” set forth in
Sections 18-101(1) and 18-304 of the Act.
          “Board of Managers” has the meaning set forth in Section 6.2.
          “Board Member” has the meaning set forth in Section 6.2.
          “Book-Tax Disparity” means, with respect to any item of Contributed
Property or Adjusted Property, as of the date of any determination, the
difference between the Carrying Value of such Contributed Property or Adjusted
Property and the adjusted basis thereof for federal income tax purposes as of
such date.
          “Business Combination Agreement” has the meaning set forth in the
recitals.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
to close.
          “Cash Management Loans” has the meaning set forth in Section 3.4(c).
          “Capital Account” means the capital account maintained for a Member
pursuant to Section 3.5.

4



--------------------------------------------------------------------------------



 



          “Capital Contribution” means, with respect to any Member, the
aggregate amount of any cash, cash equivalents or the Fair Market Value of other
property that a Member contributes to the Company with respect to any Unit or
other Equity Securities issued by the Company (net of liabilities assumed by the
Company or to which such property is subject) from time to time.
          “Carrying Value” means (a) with respect to a Contributed Property,
subject to the following sentence, the Agreed Value of such property reduced
(but not below zero) by all depreciation, amortization and cost recovery
deductions charged to the Members’ Capital Accounts in respect of such
Contributed Property, and (b) with respect to any other Company property,
subject to the following sentence, the adjusted basis of such property for
federal income tax purposes, all as of the time of determination. The Carrying
Value of any property shall be adjusted from time to time in accordance with
Section 3.5(c)(i) and Section 3.5(c)(ii) and to reflect changes, additions or
other adjustments to the Carrying Value for dispositions and acquisitions of
Company properties, as deemed appropriate by the Board of Managers acting in
Good Faith.
          “Certificate” has the meaning set forth in the recitals.
          “CFO and Treasurer” has the meaning set forth in Section 6.3.
          “Chair” has the meaning set forth in Section 6.2.
          “Chief Executive Officer” has the meaning set forth in Section 6.3.
          “Class” means the classes into which the limited liability company
Membership Interests in the Company created in accordance with Section 3.1 ,
Section 3.2 and Section 3.4 may be classified or divided from time to time by
the Board of Managers, subject to the approval of each Class of Members in
accordance with Section 7.4(b) and Section 7.4(c), and otherwise pursuant to the
terms and conditions of this Agreement. As of the date of this Agreement the
only classes of units are the New Crumbs Class A Voting Units and the New Crumbs
Class B Exchangeable Units. Subclasses within a Class shall not be separate
Classes for purposes of this Agreement. For all purposes hereunder and under the
Act, only such Classes expressly established under this Agreement in accordance
with its terms by the Board of Managers shall be deemed to be a class or group
of limited liability company interests in the Company.
          “Class A Holder” means Parent and any Transferee to which the existing
Class A Holder Transfers all Units and other Equity Securities held by it and
that is admitted to the Company as the Class A Holder in each case in accordance
with the terms and conditions of this Agreement and the Act.
          “Class A Percentage Interest” means, with respect to any Member as of
any date of determination, a percentage obtained by dividing the number of New
Crumbs Class A Voting Units held by such Member by the total number of all
outstanding New Crumbs Class A Voting Units.
          “Class B Percentage Interest” means, with respect to any Member as of
any date of determination, a percentage obtained by dividing the number of New
Crumbs Class B

5



--------------------------------------------------------------------------------



 



Exchangeable Units held by such Member by the total number of all outstanding
New Crumbs Class B Exchangeable Units.
          “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time, or any successor statute.
          “Combined Meeting” has the meaning set forth in Section 7.2.
          “Common Stock” means the common stock of the Class A Holder, par value
$.0001 per share, and any Equity Securities issued or issuable in exchange for,
or with respect to, such Common Stock (i) by way of a dividend, split or
combination of equity interest or (ii) in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization.
          “Company” has the meaning set forth in the preamble hereto.
          “Company Minimum Gain” has the meaning set forth for the term
“partnership minimum gain” in Treasury Regulations Section 1.704-2(d).
          “control” means, when used with reference to any Person, the power to
direct the management or policies of such Person, directly or indirectly, by or
through stock or other equity ownership, agency or otherwise, or pursuant to or
in connection with an agreement, arrangement or other understanding (written or
oral); and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.
          “Contributed Property” means any property contributed to the Company
by a Member with respect to any Unit or other Equity Securities issued by the
Company.
          “Covered Person” means (i) the Class A Holder and any of its officers
or directors, (ii) any Member other than the Class A Holder, any Affiliate of
such Member and any officer, director, shareholder, partner, member, employee,
or agent of such Member or any Affiliate (other than the Class A Holder)
thereof, or (iii) any Board Member or Officer of the Company or its
Subsidiaries.
          “Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 5.1(b)(x).
          “Delaware Arbitration Act” has the meaning set forth in Section 10.3.
          “Dispute” has the meaning set forth in ARTICLE X.
          “Dispute Notice” has the meaning set forth in ARTICLE X.
          “Distributable Assets” means, with respect to any fiscal period, all
cash receipts (including from any operating, investing and financing activities)
and (if distribution thereof is determined to be necessary or desirable by the
Board of Managers acting in Good Faith) other assets of the Company from any and
all sources, reduced by operating cash expenses, contributions of capital to
Subsidiaries of the Company and payments (if any) required to be

6



--------------------------------------------------------------------------------



 



made in connection with any loan to the Company and any reserve for
contingencies or escrow required, in each case, as is determined by the Board of
Managers acting in Good Faith.
          “Economic Risk of Loss” has the meaning set forth in
Section 5.1(b)(vi).
          “Excess Cash” means any cash or cash equivalents of the Class A Holder
resulting from Tax Distributions by the Company to the Class A Holder and/or the
repayment of Cash Management Loans in excess of reasonable reserves established
for the operating expenses of the Class A Holder.
          “Employment Agreements” means, collectively, (i) the Employment
Agreement, dated as of the date hereof, by and among Parent, the Company and
Jason Bauer, (ii) the Employment Agreement, dated as of the date hereof, by and
among Parent, the Company and Mia Bauer and (iii) the Employment Agreement,
dated as of the date hereof, by and among Parent, the Company and John D.
Ireland.
          “Equity Securities” means, as applicable, (i) any capital stock,
limited liability company or membership interests, partnership interests, or
other equity interest, (ii) any securities directly or indirectly convertible
into or exchangeable for any capital stock, limited liability company or
membership interests, partnership interests, or other equity interest or
containing any profit participation features, (iii) any rights, warrants, or
options directly or indirectly to subscribe for or to purchase any capital
stock, limited liability company or membership interests, partnership interest,
other equity interest or securities containing any profit participation features
or to subscribe for or to purchase any securities directly or indirectly
convertible into or exchangeable for any capital stock, limited liability
company or membership interests, partnership interest, other equity interests or
securities containing any profit participation features, (iv) any equity
appreciation rights, phantom equity rights or other similar rights, or (v) any
Equity Securities issued or issuable with respect to the securities referred to
in clauses (i) through (iv) above in connection with a combination,
recapitalization, merger, consolidation or other reorganization.
          “Exchange” means an exchange of New Crumbs Class B Exchangeable Units
for Common Stock pursuant to the Exchange Agreement.
          “Exchange Agreement” means the Exchange and Support Agreement, dated
as of May 5, 2011 among Parent, the Company, and the Exchanging Members (as
defined therein) from time to time party thereto, as it may be amended, modified
or supplemented from time to time in accordance with its terms.
          “Fair Market Value” means (i) in reference to a particular Unit or
other Equity Security issued by the Company or, as the case may be, all of the
outstanding Units or other Equity Securities issued by the Company, the fair
market value for such Unit(s) or Equity Security(ies) as between a willing buyer
and a willing seller in an arm’s length transaction occurring on the date of
valuation, taking into account all relevant factors determinative of value,
including, to the extent applicable, the fair market value of the Common Stock
or other Equity Securities of Parent, as determined by the Board of Managers
acting in Good Faith and (ii) in reference to assets or securities other than
Units or other Equity Securities issued by the

7



--------------------------------------------------------------------------------



 



Company, the fair market value for such assets or securities as between a
willing buyer and a willing seller in an arm’s length transaction occurring on
the date of valuation, taking into account all relevant factors determinative of
value, as is determined by the Board of Managers acting in Good Faith.
          “First Amended Agreement” has the meaning set forth in the recitals
hereto.
          “Formation Date” has the meaning set forth in Section 2.1.
          “GAAP” means accounting principles generally accepted in the United
States of America, consistently applied and maintained throughout the applicable
periods.
          “Good Faith” shall mean a Person having acted in good faith and in a
manner such Person reasonably believed to be in or not opposed to the best
interests of the Company and its Members and otherwise consistent with the
fiduciary duties set forth in Section 6.2(b), and, with respect to a criminal
proceeding, having had no reasonable cause to believe such Person’s conduct was
unlawful.
          “Governmental Entity” means the United States of America or any other
nation, any state or other political subdivision thereof, or any entity,
authority or body exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any
governmental authority or regulatory authority, agency, department, board,
commission, administration, or instrumentality, any court, tribunal, arbitrator
or any self-regulatory organization, in each case, having jurisdiction over the
Company or any of its Subsidiaries or any of the property or other assets of the
Company or any of its Subsidiaries.
          “HSR Act” has the meaning set forth in Section 8.3(f).
          “Income” means individual items of Company income and gain determined
in accordance with the definitions of Net Income and Net Loss.
          “Indemnified Person” has the meaning set forth in Section 6.4.
          “Insider Warrant Exchange Agreement” means that certain Insider
Warrant Exchange Agreement dated as of May 5, 2011, among Parent, Parent
Sponsor, the Underwriter and the Underwriting Group pursuant to which the Parent
will exchange shares of Common Stock for (i) 3,500,000 of the Insider Warrants
held by the Parent Sponsor and (ii) 200,000 Insider Warrants held by the
Underwriter and the Underwriter Group.
          “Insider Warrants” means the warrants to purchase 3,700,000 shares of
common stock of Parent.
          “Law” means any statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order issued or
promulgated by any national, supranational, state, federal, provincial, local or
municipal government or any administrative or regulatory body with authority
therefrom with jurisdiction over the Company or the Members, as the case may be.

8



--------------------------------------------------------------------------------



 



          “Lease Assignment and Assumption Agreements” means, collectively the
Lease Assignment and Assumption Agreements, dated as of the date hereof, by and
between Crumbs, Inc. and, separately, each of (i) Crumbs Beverly Hills, LLC,
(ii) Crumbs 42nd Street II, LLC, (iii) Crumbs Larchmont, LLC, (iv) Crumbs
Downtown II, LLC and (v) Crumbs Wall Street, LLC and the Guaranty Agreements,
dated as of the date hereof, by and between Crumbs Holdings, LLC and,
separately, each of (i) One Ten West Fortieth Associates, (ii) Larchmont
Properties Ltd., (iii) MacArthur Properties LLC, (iv) Uniway Partners, LP, and
(v) 134 East 93rd Street Associates.
          “Legacy Members” means the Members of the Company as of immediately
prior to consummation of the Merger, including, Crumbs, Inc., Jason Bauer,
Victor Bauer, Mia Bauer, EHL Holdings LLC, Crumbs, Inc. and John Ireland.
          “Legacy Units” means the Class A Units, the Class B Units and the
Class C Units, in each case, as defined in the Second Amended Agreement.
          “Loan Documents” means (i) the Commercial Loan Agreement, dated as of
May 5, 2011, by and between Southeastern Bank, as lender, and the Company, as
borrower, (ii) the Promissory Note, dated as of May 5, 2011, issued by the
Company, as borrower, to Southeastern Bank, as lender, and (iii) the Assignment
of Certificate of Deposit/Share Certificate, dated as of May 5, 2011, by and
between Southeastern Bank, as lender, and the Company, as borrower.
          “Loss” means individual items of Company loss and deduction determined
in accordance with the definitions of Net Income and Net Loss.
          “Member” means each Person listed on the Schedule of Members on the
date hereof and each other Person who is hereafter admitted as a Member in
accordance with the terms of this Agreement and the Act. The Members shall
constitute the “members” (as such term is defined in the Act) of the Company.
Any reference in this Agreement to any Member shall include such Member’s
Successors in Interest to the extent such Successors in Interest have become
Substituted Members in accordance with the provisions of this Agreement.
          “Member Nonrecourse Debt” has the meaning set forth for the term
“partner nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4).
          “Member Nonrecourse Debt Minimum Gain” has the meaning set forth in
Treasury Regulations Section 1.704-2(i)(2).
          “Member Nonrecourse Deduction” has the meaning set forth for the term
“partner nonrecourse deduction” in Treasury Regulations Section 1.704-2(i)(2).
          “Membership Interest” means, with respect to each Member, such
Member’s limited liability company interest, including any economic interest and
rights as a Member.
          “Membership Interest Certificate” has the meaning set forth in
Section 3.9.
          “Merger” has the meaning set forth in the recitals.
          “Merger Sub” has the meaning set forth in the recitals.

9



--------------------------------------------------------------------------------



 



          “Net Agreed Value” means, (a) in the case of any Contributed Property,
the Agreed Value of such property reduced by any liabilities either assumed by
the Company upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Member in
respect of its Units by the Company, the Company’s Carrying Value of such
property (as adjusted pursuant to Section 3.5(c)(ii)) at the time such property
is distributed, reduced by any liabilities either assumed by such Member upon
such distribution or to which such property is subject at the time of
distribution.
          “Net Income” and “Net Loss” means, for each taxable year, the taxable
income or loss of the Company determined in accordance with Section 703(a) of
the Code (for this purpose all items of income, gain, loss or deduction,
required to be stated separately pursuant to Section 703(a)(1) of the Code shall
be included in taxable income or loss) and with the accounting method used by
the Company for federal income tax purposes with the following adjustments:
(a) all items of income, gain, loss, or deduction allocated pursuant to
Section 5.1(b) (relating to Special Allocations) shall not be taken into account
in computing such taxable income or loss; (b) any income of the Company that is
exempt from federal income taxation and not otherwise taken into account in
computing Net Income and Net Loss shall be added to such taxable income or loss;
(c) if the Carrying Value of any asset differs from its adjusted tax basis for
federal income tax purposes, any gain or loss resulting from a disposition of
such asset shall be calculated with reference to such Carrying Value; (d) if the
Carrying Value of any asset differs from its adjusted tax basis for federal
income tax purposes, the amount of depreciation, amortization or cost recovery
deductions with respect to such asset shall for purposes of determining Net
Income and Net Loss be an amount which bears the same ratio to such Carrying
Value as the federal income tax depreciation, amortization or other cost
recovery deductions bears to such adjusted tax basis (provided that if the
federal income tax depreciation, amortization or other cost recovery deduction
is zero, the Board of Managers acting in Good Faith may use any reasonable
method for purposes of determining depreciation, amortization or other cost
recovery deductions in calculating Net Income and Net Loss); (e) any
expenditures of the Company that are described in Section 705(a)(2)(B) of the
Code or are treated as described in Section 705(a)(2)(B) of the Code pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into
account in computing Net Income and Net Loss shall be treated as deductible
items; and (f) in the event the Carrying Value of any Company asset is adjusted
in accordance with the definition of Carrying Value, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Net Income or Net Loss.
          “New Crumbs Class A Voting Units” has the meaning set forth in Section
3.1(a).
          “New Crumbs Class B Exchangeable Units” has the meaning set forth in
Section 3.1(a).
          “Nonrecourse Deductions” means any and all items of loss, deduction,
or expenditure (including, without limitation, any expenditure described in
Section 705(a)(2)(B) of the Code) that, in accordance with the principles of
Treasury Regulations Section 1.704-2(b), are attributable to a Nonrecourse
Liability.

10



--------------------------------------------------------------------------------



 



          Nonrecourse Liability” has the meaning set forth in Treasury
Regulations Section 1.752-1(a)(2).
          “Officer” means each Person designated as an officer of the Company
pursuant to and in accordance with the provisions of Section 6.3, subject to any
resolution of the Board of Managers appointing such Person as an officer of the
Company or relating to such appointment.
          “Original Agreement” has the meaning set forth in the recitals hereof.
          “Parent Sponsor” means 57th Street GAC Holdings LLC, a Delaware
limited liability company.
          “Percentage Interest” means, with respect to any Member as of any date
of determination, a percentage obtained by dividing the number of Units held by
such Member by the total number of all outstanding Units.
          “Person” means an individual, a partnership (including a limited
partnership), a corporation, a limited liability company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
association or other entity or a Governmental Entity.
          “Permitted Class A Holder” means a prospective Transferee of the
Class A Holder approved by the Members is accordance with Section 7.4(b).
          “Permitted Pledge” has the meaning set forth in Section 8.5(c)(i).
          “Pledge” means pledge, grant a security interest in, create a lien on,
assign the right to receive distributions or proceeds from, or otherwise
encumber, directly or indirectly, or any act of the foregoing.
          “Proceeding” has the meaning set forth in Section 6.4(e).
          “Public Company Distributions” has the meaning set forth in
Section 4.1(b).
          “Public Company Expenses” has the meaning set forth in Section 4.1(b).
          “Quarterly Estimated Tax Periods” means the two, three, and four
calendar month periods with respect to which Federal quarterly estimated tax
payments are made. The first such period begins on January 1 and ends on
March 31. The second such period begins on April 1 and ends on May 31. The third
such period begins on June 1 and ends on August 31. The fourth such period
begins on September 1 and ends on December 31.
          “Registered Agent” has the meaning set forth in Section 2.6.
          “Required Allocations” shall have the meaning specified in Section
5.1(b)(x)(1).
          “Residual Gain” or “Residual Loss” means any item of gain or loss, as
the case may be, of the Company recognized for federal income tax purposes
resulting from a sale, exchange or other disposition of a Contributed Property
or Adjusted Property, to the extent such

11



--------------------------------------------------------------------------------



 



item of gain or loss is not allocated pursuant to Section 5.2(b)(i)(A) or
Section 5.2(b)(ii)(B), respectively, to eliminate Book-Tax Disparities.
          “Required Allocation” has the meaning set forth in Section 5.1(b)(x).
          “Required Class A Issuance” has the meaning set forth in Section 3.2.
          “Required Class B Issuance” has the meaning set forth in Section 3.2.
          “Required Issuance” has the meaning set forth in Section 3.2.
          “Required Warrant Issuance” has the meaning set forth in Section 3.4.
          “Restricted Units” means all Units other than (a) Units that have been
registered under a registration statement pursuant to the Securities Act,
(b) Units with respect to which a Transfer has been made in reliance on and in
accordance with Rule 144 or (c) Units with respect to which the holder thereof
shall have delivered to the Company either (i) an opinion, in form and substance
reasonably satisfactory to the Company, of counsel, who shall be reasonably
satisfactory to the Company, or (ii) a “no action” letter from the staff of the
Commission, to the effect that subsequent transfers of such Units may be
effected without registration under the Securities Act or compliance with
Rule 144.
          “Rule 144” means Rule 144 (or any successor provision) under the
Securities Act.
          “Schedule of Members” has the meaning set forth in Section 3.1(b).
          “Second Amended Agreement” has the meaning set forth in the recitals
hereto.
          “Secretary” has the meaning set forth in Section 6.3.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by thereunder.
          “Settlement Agreement” means the Settlement and Release Agreement,
dated as of the date hereof, by and among the Company, Bauer Holdings Inc., a
New York corporation (f/k/a Crumbs, Inc.), Jason Bauer, Mia Bauer, Victor Bauer
and Lion Partners Ltd.
          “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association or business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity (other than a

12



--------------------------------------------------------------------------------



 



corporation) if such Person or Persons shall be allocated a majority of limited
liability company, partnership, association or other business entity gains or
losses or shall control the management of any such limited liability company,
partnership, association or other business entity. For purposes hereof,
references to a “Subsidiary” of any Person shall be given effect only at such
times that such Person has one or more Subsidiaries and, unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Company.
          “Subscription Agreement” has the meaning set forth in the recitals.
          “Substituted Member” means any Person that has been admitted to the
Company as a Member pursuant to Section 8.5 by virtue of such Person receiving
all or a portion of a Membership Interest from a Member or an Assignee and not
from the Company.
          “Successor in Interest” means any (i) trustee, custodian, receiver or
other Person acting in any Bankruptcy or reorganization proceeding with respect
to, (ii) assignee for the benefit of the creditors of, (iii) trustee or
receiver, or current or former officer, director or partner, or other fiduciary
acting for or with respect to the dissolution, liquidation or termination of, or
(iv) other executor, administrator, committee, legal representative or other
successor or assign of, any Member, whether by operation of law or otherwise.
          “Tax Distribution” has the meaning set forth in Section 4.4.
          “Tax Matters Member” has the meaning set forth in Section 9.4(a).
          “Tax Receivable Agreement” means the Tax Receivable Agreement, dated
on or about the date hereof, among Parent, the Company and the Legacy Members,
as it may be amended or supplemented from time to time.
          “Transfer” means sell, assign, convey, contribute, give, or otherwise
transfer absolutely or conditionally equitably, legally, of record or
beneficially, whether directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, or any act of the foregoing, but excludes Pledge
or any act of Pledging. The terms “Transferee,” “Transferor,” “Transferred,”
“Transferring Member,” “Transferor Member” and other forms of the word
“Transfer” shall have the correlative meanings.
          “Treasury Regulations” means the regulations, including temporary
regulations, promulgated by the United States Treasury Department under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).
          “Underwriter” means Morgan Joseph LLC.
          “Underwriter Group” means Ladenburg Thalmann & Co. Inc., I-Bankers
Securities Incorporated, Maxim Group LLC and Rodman & Renshaw, LLC.
          “Units” means the New Crumbs Class A Voting Units, the New Crumbs
Class B Exchangeable Units and any other Class of limited liability company
interests in the Company denominated as “Units” that is established in
accordance with this Agreement, which shall constitute limited liability company
interests in the Company as provided in this Agreement and

13



--------------------------------------------------------------------------------



 



under the Act, entitling the holders thereof to the relative rights, title and
interests in the profits, losses, deductions and credits of the Company at any
particular time as set forth in this Agreement, and any and all other benefits
to which a holder thereof may be entitled as a Member as provided in this
Agreement, together with the obligations of such Member to comply with all terms
and provisions of this Agreement.
          “Vice President” has the meaning set forth in Section 6.3.
          Section 1.2. Terms Generally. In this Agreement, unless otherwise
specified or where the context otherwise requires:
          (a) the headings of particular provisions of this Agreement are
inserted for convenience only and will not be construed as a part of this
Agreement or serve as a limitation or expansion on the scope of any term or
provision of this Agreement;
          (b) words importing any gender shall include other genders;
          (c) words importing the singular only shall include the plural and
vice versa;
          (d) the words “include,” “includes” or “including” shall be deemed to
be followed by the words “without limitation”;
          (e) the words “this Agreement,” “hereof,” “herein,” “hereby,”
“hereunder” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement unless expressly so limited;
          (f) references to “Articles,” “Exhibits,” “Sections” or “Schedules”
shall be to Articles, Exhibits, Sections or Schedules of or to this Agreement
unless otherwise indicated;
          (g) references to any Person include the successors and permitted
assigns of such Person;
          (h) the use of the words “or,” “either” and “any” shall not be
exclusive;
          (i) references to “$” or “dollars” means the lawful currency of the
United States of America;
          (j) references to any agreement, contract or schedule, unless
otherwise stated, are to such agreement, contract or schedule as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof; and
          (k) the parties hereto have participated collectively in the
negotiation and drafting of this Agreement; accordingly, in the event an
ambiguity or question of intent or interpretation arises, it is the intention of
the parties that this Agreement shall be construed as if drafted collectively by
the parties hereto, and that no presumption or burden of proof shall

14



--------------------------------------------------------------------------------



 



arise favoring or disfavoring any party hereto by virtue of the authorship of
any provisions of this Agreement.
ARTICLE II.
GENERAL PROVISIONS
          Section 2.1. Formation. The Company was formed as a Delaware limited
liability company on February 27, 2008 (the “Formation Date”) by the execution
and filing of the Certificate by an authorized person under and pursuant to the
Act and the execution of the Original Agreement. The Members hereby confirm such
formation and agree to continue the Company as a limited liability company under
the Act and all other pertinent laws of the State of Delaware for the purposes
and upon the terms and subject to the conditions set forth in this Agreement.
The rights, powers, duties, obligations and liabilities of the Members shall be
determined pursuant to the Act and this Agreement. To the extent that the
rights, powers, duties, obligations and liabilities of any Member are different
by reason of any provision of this Agreement than they would be under the Act in
the absence of such provision, this Agreement shall, to the extent permitted by
the Act, control.
          Section 2.2. Name. The name of the Company is “Crumbs Holdings LLC,”
and all Company business shall be conducted in that name or in such other names
that comply with applicable law as the Board of Managers may select from time to
time. Subject to the Act, the Board of Managers may change the name of the
Company (and amend this Agreement to reflect such change) at any time and from
time to time without the consent of any other Person. Prompt notification of any
such change shall be given to all Members.
          Section 2.3. Term. The term of the Company commenced on the Formation
Date and shall continue in existence perpetually until termination and
liquidation of the Company in accordance with the provisions of ARTICLE VIII and
the Act. The existence of the Company as a separate legal entity shall continue
until cancellation of the Certificate in the manner required by the Act.
          Section 2.4. Purpose; Powers.
          (a) General Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act, business,
purpose or activity for which limited liability companies may be formed or
otherwise permitted to be carried on by a limited liability company under the
Act. The Company may engage in any and all activities necessary, desirable or
incidental to the accomplishment of the foregoing. Notwithstanding anything
herein to the contrary, nothing set forth herein shall be construed as
authorizing the Company to possess any purpose or power, or to do any act or
thing, forbidden by law to a limited liability company formed under the laws of
the State of Delaware.
          (b) Company Action. Subject to the provisions of this Agreement and
except as prohibited by the Act, the Company may, with the approval of the Board
of Managers, enter into and perform any and all documents, agreements and
instruments, all without any further act, vote or approval of any Member except
as otherwise required herein. .

15



--------------------------------------------------------------------------------



 



          Section 2.5. Existence and Good Standing; Authorized Person; Foreign
Qualification. The Board of Managers shall take all action which may be
necessary (i) for the continuation of the Company’s valid existence as a limited
liability company under the laws of the State of Delaware (and of each other
jurisdiction in which such existence is necessary to enable the Company to
conduct the business in which it is engaged) separate and apart from each Member
and any Affiliate of any Member, including holding regular meetings of the
Members and maintaining its books and records on a current basis separate from
that of any Affiliate of the Company or any other Person, and shall not
commingle the Company’s assets with those of any Affiliate of the Company or any
other Person and (ii) for the maintenance, preservation and operation of the
business of the Company in accordance with the provisions of this Agreement and
applicable laws and regulation and shall not commingle the Company’s assets with
those of any Affiliate of the Company or any other Person. Each Officer, or
designees thereof, is hereby designated as an authorized person, within the
meaning of the Act, and as such may execute, deliver and file or cause to be
executed, delivered and filed for recordation in the office of the appropriate
authorities of the State of Delaware, and in the proper office or offices in
each other jurisdiction in which the Company is formed or qualified, such
amendments or restatements of the Certificate and any other certificates,
notices, statements or other instruments (including certificates of limited
liability companies and fictitious name certificates) and other documents as are
necessary or advisable for the formation of the Company or the operation of the
Company in all jurisdictions where the Company may elect to do business, or
otherwise required by the applicable statutes, rules or regulations of any such
jurisdiction or as are required to reflect the identity of the Members and the
amounts of their respective capital contributions, but no such amendment,
restatement or other instrument may be executed, delivered or filed unless
adopted in a manner authorized by this Agreement. The Board of Managers may
cause the Company to comply, to the extent procedures are available and those
matters are reasonably within the control of the Officers, with all requirements
necessary to qualify the Company as a foreign limited liability company in any
jurisdiction other than the State of Delaware.
          Section 2.6. Registered Office; Registered Agent; Principal Office;
Other Offices. The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the office of the Registered Agent
(as defined below) or such other office (which need not be a place of business
of the Company) as the Board of Managers may designate from time to time in the
manner provided by Law. The address of the registered agent for service of
process on the Company in the State of Delaware shall be 615 South DuPont
Highway, Dover, Delaware 19901 and the registered agent of the Company in the
State of Delaware shall be National Corporate Research, Ltd. or such other
Person or Persons as the Board of Managers may designate from time to time in
the manner provided by law (the “Registered Agent”). The principal office of the
Company shall be located at 110 West 40th Street, Suite 2100, New York, New York
10018, or at such place as the Board of Managers may designate from time to
time, which need not be in the State of Delaware, and the Company shall maintain
records at such place and/or at its administrative offices located at 145 Main
Street, Preston, Maryland 21255. The Company may have such other offices as the
Board of Managers may designate from time to time.
          Section 2.7. Partnership Status. The Members intend that the Company
shall not be a partnership (including a limited partnership) or joint venture,
and that no Member or Officer shall be a partner or joint venture of any other
Member or Officer by virtue of this

16



--------------------------------------------------------------------------------



 



Agreement, for any purposes other than as is set forth in the last sentence of
this Section 2.7, and this Agreement shall not be construed to the contrary. The
Members intend that the Company shall be treated as a partnership for federal
and, if applicable, state or local income tax purposes, and each Member,
Assignee and the Company shall file all tax returns and shall otherwise take all
tax and financial reporting positions in a manner consistent with such
treatment.
          Section 2.8. Admission. Parent is hereby admitted as a Member of the
Company upon Parent’s execution of a counterpart signature page to this
Agreement and each Legacy Member other than Jason Bauer, Mia Bauer and Victor
Bauer shall continue as a Member hereunder. For the avoidance of doubt, each of
Jason Bauer, Mia Bauer and Victor Bauer shall be readmitted as a Member of the
Company in connection with the issuance to such parties of any Contingency
Consideration (as defined in the Business Combination Agreement).
          Section 2.9. Title to Company Property. All property of the Company,
whether real, personal or mixed, tangible or intangible, shall be deemed to be
owned by the Company as an entity, and no Member, individually, shall have any
direct ownership interest in such property.
          Section 2.10. Specific Authorization. The Company is hereby authorized
to execute deliver and perform, and each officer on behalf of the Company is
hereby authorized to execute and deliver the Exchange Agreement, the Tax
Receivable Agreement, the Business Combination Agreement, Escrow Agreement,
Employment Agreements, Settlement Agreement, Lease Assignment and Assumption
Agreements, the Loan Documents and all agreements, certificates or statements
contemplated thereby or related thereto all without any further act, vote, or
approval of any Member, Board Member, Officer or other Person, notwithstanding
any other provision of this Agreement, and the execution and delivery and
performance of any of the foregoing documents prior to the date hereof is hereby
ratified and approved. The foregoing authorization shall not be deemed a
restriction on the powers of the Board of Managers or any Officer to enter into
other agreements on behalf of the Company.
ARTICLE III.
CAPITALIZATION
          Section 3.1. Units; Initial Capitalization; Schedules.
          (a) Limited Liability Company Interests. Membership Interests in the
Company shall be represented by Units. As of the date hereof, the Units are
comprised of two Classes: “New Crumbs Class A Voting Units” and “New Crumbs
Class B Exchangeable Units.” For avoidance of doubt the outstanding Legacy Units
have been converted into New Crumbs Class A Voting Units and New Crumbs Class B
Exchangeable Units and the formerly authorized Class C Units of the Company,
which have never been issued, are no longer authorized for issuance. All Units
shall have identical rights in all respects as all other Units except as
otherwise specified in this Agreement.
          (b) Schedule of Units; Schedule of Members. The aggregate number of
outstanding Units, the aggregate amount of cash Capital Contributions that have
been made by the Members and the Fair Market Value of any property other than
cash contributed by the

17



--------------------------------------------------------------------------------



 



Members with respect to the Units (including, if applicable, a description and
the amount of any liability assumed by the Company or to which contributed
property is subject) shall be set forth on a schedule maintained by the Company.
The Company shall also maintain a schedule setting forth the name and address of
each Member, the number of Units owned by such Member, the Member’s Percentage
Interest, Class A Percentage Interest and Class B Percentage Interest, the
initial balance of each Member’s Capital Account as of the date of this
Agreement and the aggregate Capital Contributions that have been made by such
Member or transferred to such Member with respect to such Member’s Units (such
schedule, the “Schedule of Members”). The Schedule of Members shall be the
definitive record of ownership of each Unit or other Equity Security in the
Company and all relevant information with respect to each Member. The Company
shall be entitled to recognize the exclusive right of a Person registered on its
records as the owner of Units or other Equity Securities in the Company for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in Units or other Equity Securities in the Company on the part of any
other Person, whether or not it shall have express or other notice thereof,
except as otherwise provided by the Act.
          Section 3.2. Authorization and Issuance of Additional Units.
          (a) Required Issuances. The Company shall issue such additional New
Crumbs Class B Exchangeable Units or other Equity Securities to the Legacy
Members and/or such other Persons as required by the Business Combination
Agreement and/or to the Legacy Members or such other Persons as required by the
Exchange Agreement and/or this Section 3.2 and Section 3.4 of this Agreement
(each such issuance a “Required Class B Issuance”). In addition, the Company
shall issue such additional New Crumbs Class A Voting Units to the Class A
Holder as required pursuant to Section 3.4(b) and/or the Exchange Agreement
(each such issuance a “Required Class A Issuance” and together with the Required
Class B Issuances, the “Required Issuances”).
          (b) Additional Issuances. In addition to the Required Issuances and
subject to the required approvals of the Members set forth in Section 7.4(b) and
Section 7.4(c) and the terms and conditions of the Exchange Agreement, the Board
of Managers acting in Good Faith may cause the Company to issue additional New
Crumbs Class A Voting Units or New Crumbs Class B Exchangeable Units and/or
establish and issue other Classes of Units, other Equity Securities in the
Company or other Company securities from time to time with such rights,
obligations, powers, designations, preferences and other terms, which may be
equal or different from, including senior to, any then existing or future
Classes of Units, other Equity Securities in the Company or other Company
securities. Notwithstanding anything herein to the contrary, the Company shall
not issue (i) New Crumbs Class A Voting Units to any Person other than the
Class A Holder or (ii) New Crumbs Class B Exchangeable Units to any Person other
than pursuant to the Exchange Agreement or the Business Combination Agreement.
          (c) Subdivisions, Splits, Combinations and Reverse Splits. The Company
shall not in any manner divide or subdivide (by any Unit split, Unit
distribution, reclassification, recapitalization, reorganization or otherwise)
or combine or consolidate (by reverse Unit split, reclassification,
recapitalization, reorganization or otherwise) the outstanding Units unless an
identical event is occurring with respect to the Common Stock. In

18



--------------------------------------------------------------------------------



 



the event of any such division or subdivision or combination or consolidation of
the Common Stock, the Units, inter alia, shall automatically be divided,
subdivided, consolidated or combined concurrently with and in the same manner as
the Common Stock in accordance with the terms of the Exchange Agreement.
          (d) Redemptions of Common Stock. At any time a share of Common Stock
is redeemed, repurchased, acquired, cancelled or terminated by the Class A
Holder, one New Crumbs Class A Voting Unit registered in the name of the Class A
Holder will hereby automatically be cancelled for no consideration by the
Company so that the number of New Crumbs Class A Voting Units held by the
Class A Holder at all times equals the number of shares of Common Stock
outstanding. The register of the Company shall be adjusted accordingly and on a
timely basis.
          Section 3.3. Existing Capital Contributions. Each Member has made or
is deemed to have made, on or prior to the date hereof, the Capital
Contributions and has acquired the number of Units set forth opposite such
Member’s name on the Schedule of Members, the receipt of which Capital
Contribution is hereby acknowledged and confirmed as constituting good and
valuable consideration for the Units held by such Member by all the Members of
the Company. Upon consummation of the Merger, the Legacy Units were converted
into 4,541,394 New Crumbs Class B Exchangeable Units and 4,494,491 New Crumbs
Class A Voting Units and 4,494,491 New Crumbs Class A Voting Units were issued
by the Company and/or Transferred by the Legacy Members to the Class A Holder.
The Members and the Company hereby acknowledge (i) that the Schedule of Members
shall reflect that the portion of the historical Capital Account of each of the
Legacy Members as it existed prior to the Merger that is attributable to the New
Crumbs Class A Voting Units Transferred from the Legacy Members to the Class A
Holder in connection with the Merger shall be carried over to the Capital
Account of the Class A Holder and (ii) the portion of the historical Capital
Account of each of the Legacy Members that is attributable to Legacy Units
retained by Legacy Members and converted into New Crumbs Class B Exchangeable
Units shall be retained by each such Legacy Member.
          Section 3.4. Funding Requirements.
          (a) Each Member has contributed to the Company the amounts, in cash or
other assets, as set forth in Section 3.3 and the Schedule of Members and the
Members and the Company agree that the Company shall fund its ongoing operations
from its cash from operations and its own borrowings or credit and no Member
shall be required to make a Capital Contribution or loan, or otherwise advance
any funds to the Company except with respect to the Class A Holder as expressly
provided in this Agreement, the Business Combination Agreement and/or the
Exchange Agreement.
          (b) In accordance with the Exchange Agreement, the Class A Holder
(i) shall contribute the proceeds of any issuance of shares of Common Stock
(other than shares of Common Stock issued to any Exchanging Member upon an
Exchange pursuant to the terms of the Exchange Agreement) in exchange for a
number of New Crumbs Class A Voting Units equal to the number of shares of
Common Stock so issued, and (ii) upon any issuance of any Equity Securities or
other securities other than shares of Common Stock, including

19



--------------------------------------------------------------------------------



 



convertible debt securities, preferred stock, options, warrants, or other
securities exercisable for or convertible into common stock (other than an
issuance to an Exchanging Member upon an Exchange pursuant to the Exchange
Agreement), the Class A Holder shall immediately contribute, lend or otherwise
provide the proceeds of such issuance to the Company in a transaction which the
Board of Managers acting in Good Faith reasonably determines is substantially
equivalent in economic terms to the issuance by Parent, subject to any approvals
required by Section 7.4(b) and Section 7.4(c). Notwithstanding the foregoing,
the Company and the Members acknowledge and agree that the Company is required
to issue one New Crumbs Class A Voting Unit to Parent for each share of Common
Stock that Parent is required to deliver pursuant to the Insider Warrant
Exchange Agreement (a “Required Warrant Issuance”) and acknowledge that the
Capital Contribution made or deemed to have been made by Parent in connection
with the Merger was made in part as consideration for any Required Warrant
Issuance and therefore no further Capital Contribution is owed by the Parent
with respect thereto.
          (c) The Class A Holder shall maintain a reserve consisting of all
Excess Cash and shall keep the Company reasonably apprised of the amount of such
reserves. At the request of the Board of Managers acting in Good Faith, the
Class A Holder shall provide all or a portion of such reserved funds to the
Company in any of the following transactions requested by the Board of Managers:
(i) by making a loan to the Company bearing interest at the Applicable Federal
Rate in effect as of the date of such loan and on such other terms and
conditions reasonably requested by the Board of Managers acting in Good Faith (a
“Cash Management Loan”), (ii) by making a Capital Contribution to the Company,
or (iii) by entering into such other transaction reasonably acceptable to the
Class A Holder and the Board of Managers. Each Cash Management Loan shall
provide that the Company may, as determined by the Board of Managers acting in
Good Faith, prepay any balances owed thereunder in order to provide the Class A
Holder with funds sufficient to satisfy its obligations with respect to Public
Company Expenses.
          Section 3.5. Capital Accounts.
          (a) Maintenance of Capital Accounts. The Company shall maintain for
each Member owning Units a separate Capital Account with respect to such Units
in accordance with the rules of Treasury Regulations Section 1.704-1(b)(2)(iv).
The initial balance of such Capital Account shall be set forth on the Schedule
of Members and shall be increased by (i) the amount of all Capital Contributions
made to the Company with respect to such Units pursuant to this Agreement and
(ii) the amount of Net Income allocated with respect to such Units pursuant to
Section 5.1(a) or any items in the nature of income or gains that are specially
allocated pursuant to Section 5.1(b), and decreased by (x) the amount of cash or
Net Agreed Value of all actual and deemed distributions of cash or property made
with respect to such Units pursuant to this Agreement and (y) the amount of Net
Losses allocated with respect to such Units pursuant to Section 5.1(a) or any
items in the nature of expenses or losses that are specially allocated pursuant
to Section 5.1(b). The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulations Section 1.704-1(b) and shall be interpreted and
applied in a manner consistent with such Treasury Regulations.

20



--------------------------------------------------------------------------------



 



          (b) Transfers. A transferee of Units shall succeed to a pro rata
portion of the Capital Account of the transferor relating to the Units so
transferred.
          (c) Carrying Value Adjustment.
               (i) In accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), on an issuance of additional Units for cash or
Contributed Property and the issuance of Units as consideration for the
provision of services, the Capital Account of all Members and the Carrying Value
of each Company property immediately prior to such issuance shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Company property, as if such Unrealized Gain or Unrealized
Loss had been recognized on an actual sale of each such property immediately
prior to such issuance and had been allocated to the Members at such time
pursuant to Section 5.1 in the same manner as a corresponding item of gain or
loss actually recognized during such period would have been allocated. In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and Fair Market Value of all Company assets (including, without limitation, cash
or cash equivalents) immediately prior to the issuance of additional Units shall
be determined by the Board of Managers using such method of valuation as it may
adopt acting in Good Faith; provided, however, that the Board of Managers, in
arriving at such valuation, must take fully into account the Fair Market Value
of the Units of all Members at such time. The Board of Managers shall allocate
such aggregate value among the assets of the Company (in such manner as it
determines) to arrive at a Fair Market Value for individual properties.
               (ii) In accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), immediately prior to any actual or deemed
distribution to a Member of any Company property (other than a distribution of
cash that is not in redemption or retirement of a Unit), the Capital Accounts of
all Members and the Carrying Value of all Company property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Company property, as if such Unrealized Gain or Unrealized
Loss had been recognized in a sale of such property immediately prior to such
distribution for an amount equal to its fair market value, and had been
allocated to the Members, at such time, pursuant to Section 5.1 in the same
manner as a corresponding item of gain or loss actually recognized during such
period would have been allocated. In determining such Unrealized Gain or
Unrealized Loss, the aggregate cash amount and fair market value of all Company
assets (including, without limitation, cash or cash equivalents) immediately
prior to a distribution shall (A) in the case of an actual distribution that is
not made pursuant to ARTICLE VIII or in the case of a deemed distribution, be
determined and allocated in the same manner as that provided in
Section 3.5(c)(i) or (B) in the case of a liquidating distribution pursuant to
ARTICLE VIII, be determined and allocated by the Person winding up the Company
pursuant to Section 8.3(b) using such method of valuation as it may adopt.
               (iii) The Board of Managers acting in Good Faith may make the
adjustments described in clause (i) above in the manner set forth therein if the
Board of Managers determines acting in Good Faith that such adjustments are
necessary or useful to effectuate the intended economic arrangement among the
Members, including

21



--------------------------------------------------------------------------------



 



Members who received Units in connection with the performance of services to or
for the benefit of the Company.
          Section 3.6. No Withdrawal. No Person shall be entitled to withdraw
any part of such Person’s Capital Contributions or Capital Account or to receive
any distribution from the Company, except as expressly provided herein.
          Section 3.7. Loans From Members. Loans by Members to the Company shall
not be considered Capital Contributions. If any Member shall loan funds to the
Company, then the making of such loans shall not result in any increase in the
Capital Account balance of such Member. The amount of any such loans shall be a
debt of the Company to such Member and shall be payable or collectible in
accordance with the terms and conditions upon which such loans are made.
          Section 3.8. No Right of Partition. To the fullest extent permitted by
law, no Member shall have the right to seek or obtain partition by court decree
or operation of law of any property of the Company or any of its Subsidiaries or
the right to own or use particular or individual assets of the Company or any of
its Subsidiaries, or, except as expressly contemplated by this Agreement, be
entitled to distributions of specific assets of the Company or any of its
Subsidiaries.
          Section 3.9. Certification of Units; Legend; Units are Securities.
          (a) Units shall be issued in certificated form and the following
provisions of this Section 3.9 shall apply with respect to such Units:
               (i) The Company shall issue one or more certificates in the name
of such Person in such form as it may approve, subject to Section 3.9(a)(ii) (a
“Membership Interest Certificate”), which shall evidence the ownership of the
Units represented thereby. Each such Membership Interest Certificate shall be
denominated in terms of the number of Units evidenced by such Membership
Interest Certificate and shall be signed by the Chair or a duly authorized
Officer or transfer agent on behalf of the Company.
               (ii) Each Membership Interest Certificate shall bear a legend
substantially in the following form:
“The Member Interests in Crumbs Holdings LLC represented by this Certificate are
subject to restrictions on transfer set forth in the Third Amended and Restated
Limited Liability Company Agreement of Crumbs Holdings LLC, dated as of May 5,
2011, by and among each of the members from time to time party thereto, as the
same may be amended from time to time, a copy of which is on file at the
principal executive offices of the Company. Units represented by this
Certificate have not been registered under the Securities Act of 1933, as
amended, and may not be sold, pledged or otherwise transferred except in
accordance with the registration requirements of the Securities Act of 1933, as
amended, or an exemption therefrom and, in each case, in compliance with
applicable state securities laws. No registration of transfer of these Units
will be made on the

22



--------------------------------------------------------------------------------



 



books of the Company unless and until such restrictions shall have been complied
with.”
               (iii) The Company shall issue a new Membership Interest
Certificate in place of any Membership Interest Certificate previously issued if
the holder of the Units represented by such Membership Interest Certificate, as
reflected on the books and records of the Company:
               (A) makes proof by affidavit, in form and substance satisfactory
to the Company, that such previously issued Membership Interest Certificate has
been lost, stolen or destroyed;
               (B) requests the issuance of a new Membership Interest
Certificate before the Company has notice that such previously issued Membership
Interest Certificate has been acquired by a purchaser for value in good faith
and without notice of an adverse claim;
               (C) if requested by the Company, delivers to the Company such
security, in form and substance satisfactory to the Company, as the Board of
Managers acting in Good Faith may direct, to indemnify the Company against any
claim that may be made on account of the alleged loss, destruction or theft of
the previously issued Membership Interest Certificate; and
               (D) satisfies any other reasonable requirements imposed by the
Company.
               (iv) Upon a Member’s Transfer in accordance with the provisions
of this Agreement of any or all Units represented by a Membership Interest
Certificate, the Transferee of such Units shall deliver such Membership Interest
Certificate, duly endorsed for Transfer by the Transferee, to the Company for
cancellation, and the Company shall thereupon issue a new Membership Interest
Certificate to such Transferee for the number of Units being Transferred and, if
applicable, cause to be issued to such Transferring Member a new Membership
Interest Certificate for the number of Units that were represented by the
cancelled Membership Interest Certificate and that are not being Transferred.
          (b) In the event that any Units shall cease to be Restricted Units,
the Company shall, upon the written request of the holder thereof, issue to such
holder a new Membership Interest Certificate evidencing such Membership Units
without the second sentence of the legend required by Section 3.9(a)(ii)
endorsed thereon. In the event that the Units shall cease to be subject to the
restrictions on transfer set forth in this Agreement, the Company shall, upon
the written request of the holder thereof, issue to such holder a new Membership
Interest Certificate evidencing such Units without the legend required by the
first sentence of the legend set forth in Section 3.9(a)(ii). Before issuing a
new Membership Interest Certificate omitting part or all of the legend set forth
in Section 3.9(a)(ii), the Company may request an opinion of counsel reasonably
satisfactory to the Company to the

23



--------------------------------------------------------------------------------



 



effect that the restrictions discussed in the legend to be omitted no longer
apply to the Units represented by such Membership Interest Certificate.
ARTICLE IV.
DISTRIBUTIONS
          Section 4.1. Distributions.
          (a) Distributions shall be made to the Members, to the extent of
available cash of the Company after Tax Distributions are made pursuant to
Section 4.4 hereof, as and when determined by the Board of Managers acting in
Good Faith, pro rata (except as otherwise provided herein), in accordance with
their respective Percentage Interests at the record date for such distribution.
          (b) Notwithstanding Section 4.1(a), to the extent all outstanding
balances have been paid by the Company to the Class A Holder with respect to
amounts owed pursuant to the Cash Management Loans or the Board of Managers
determines not to repay such Cash Management Loans, the Board of Managers, in
its sole discretion, may authorize cash distributions (each such cash
distribution being a “Public Company Distribution”) by the Company to the
Class A Holder (which distributions shall be made without pro rata distributions
to other Members) in amounts required for the Class A Holder to pay the
following (such amounts being referred to as “Public Company Expenses”)
(i) overhead, legal, accounting and other professional fees and expenses,
including cost of periodic reports to the Class A Holder’s security holders, any
judgments, settlements, penalties, fines or other costs and expenses in respect
of any claims against, or any litigation or proceedings, involving the Class A
Holder, (ii) salary, bonus, and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees of the Class A Holder,
(iii) any director compensation and/or fees or expenses payable to directors
related to their attendance at each regular or special meeting of the board of
directors of the Class A Holder, (iv) any costs or expenses related to obtaining
directors and officers insurance or any other insurance reasonably required by
the Class A Holder as determined by its board of directors, (v) fees and
expenses related to any public offering or private placement of debt securities
or Equity Securities, investment or acquisition (whether or not successful)
authorized by the board of directors of the Class A Holder, (vi) franchise taxes
and other fees and expenses in connection with the maintenance of existence of
the Class A Holder (including, but not limited to, any costs or expenses
associated with being a public company listed on a national securities exchange)
(vii) any payment the proceeds of which are used to purchase or redeem Equity
Securities of Parent in accordance with the terms of the Exchange Agreement and
this Agreement; and (viii) any other liability, other than with respect to
income tax obligations of the Class A holder, that the Board of Managers acting
in Good Faith reasonably believes is required to allow the Class A Holder to
operate in the ordinary course or is otherwise required to prevent the
insolvency of the Class A Holder; provided, however, that the amount of any such
Public Company Distributions shall be reduced, to the extent practicable, by the
amount of unused cash remaining from the prior Public Company Distributions by
the Company to the Class A Holder, including any interest earned thereon and no
excess cash that results from

24



--------------------------------------------------------------------------------



 



such Public Company Distributions shall be used by the Class A Holder to make a
distribution to its equity holders other than amounts required pursuant to
clause (vii) hereof.
          (c) In the event of any merger, acquisition, consolidation,
reorganization or other restructuring transaction in which the Company is a
party, involving a payment or distribution of cash, securities or other assets
to any Member, the consideration received by the Company or by any direct or
indirect holders of Units or other Equity Securities in connection with such
transaction, net of bona fide expenses of the Company, shall be distributed to
the Members, pro rata, in accordance with their respective Percentage Interests
at the time of such distribution.
          Section 4.2. [Omitted]
          Section 4.3. Successors. For purposes of determining the amount of
distributions under Section 4.1, each Member shall be treated as having made the
Capital Contributions and as having received the distributions made to or
received by its predecessors in respect of any of such Member’s Units.
          Section 4.4. Tax Distributions. Subject to Section 4.6 and to any
restrictions contained in any agreement to which the Company is bound, no later
than the tenth day following the end of each Quarterly Estimated Tax Period of
each calendar year, the Company shall, to the extent of available cash, make a
distribution in cash (each, a “Tax Distribution”), pro rata in accordance with
the Percentage Interests in effect with respect to such Quarterly Estimated Tax
Period, in an amount equal to the excess of (i) the Assumed Tax Liability for
such Quarterly Estimated Tax Period over (ii) distributions made by the Company
pursuant to this Section 4.4 with respect to such calendar year. Within thirty
(30) days following the date on which the Company files a tax return on IRS
Form 1065 (or any successor form) for any calendar year but no later than one
(1) day prior to the due date for the payment by corporations of income taxes,
the Board of Managers shall make a final calculation of the Assumed Tax
Liability for such calendar year (the “Actual Tax Amount”), and shall cause the
Company to distribute to the Members a Tax Distribution pro rata in accordance
with the Percentage Interests in effect with respect to such calendar year to
the extent that the Actual Tax Amount so calculated exceeds the cumulative Tax
Distributions previously made by the Company in respect of such calendar year.
The Board of Managers shall use conventions similar to those adopted pursuant to
Section 5.2 of this Agreement to determine the Percentage Interests of the
Members with respect to a Quarterly Estimated Tax Period and the calendar year.
In the event that the Tax Distributions made to the Members for any calendar
year is less than the Actual Tax Amount due to an insufficiency of available
cash and borrowing, then the Members shall receive additional Tax Distributions
out of the first available cash and borrowing in subsequent calendar years to
make up for such shortfall.
          Section 4.5. Withholding; Security Interest and Right of Set Off;
Indemnification. If the Company is required by law to make any payment to a
Governmental Entity that is specifically attributable to a Member or a Member’s
status as such (including federal withholding taxes, state or local personal
property taxes and state or local unincorporated business taxes), then such
Member shall indemnify the Company or its successor in interest in full for the
entire amount paid (including interest, penalties and reasonable related

25



--------------------------------------------------------------------------------



 



expenses). A Member’s obligation to indemnify the Company or its successor in
interest under this Section 4.5 shall survive the dissolution, winding up and
termination of the Company. The Company and its successor in interest may pursue
and enforce all rights and remedies it may have against each Member under this
Section 4.5, including instituting a lawsuit to collect such indemnification,
with interest calculated at a rate equal to ten percent (10%) (but not in excess
of the highest rate per annum permitted by applicable Law). As security for any
such indemnification obligation or any other liability or obligation to which
the Company may be subject as a result of any act or status of any Member, or to
which the Company may become subject with respect to the interest of any Member
in the Company, the Company shall have (and each Member hereby grants to the
Company) a security interest in all Distributable Assets distributable to such
Member to the extent of the amount of such liability or obligation. Whenever the
Company is to pay any sum to any Member or any Affiliate or related Person
thereof pursuant to the terms of this Agreement, any amounts that such Member or
such Affiliate or related Person owes to the Company, whether pursuant to this
Section 4.5 or under any promissory note issued to the Company as partial
payment for any Units of the Company may be deducted from that sum before
payment; provided, however, that no deduction pursuant to this sentence shall be
made with respect to any Tax Distribution except on account of any amounts owed
by such Member or such Affiliate or related Person which (i) are due and owing
pursuant to the indemnification obligation provided for in this Section 4.5 or
(ii) are past due or as to which the obligor is otherwise in default.
          Section 4.6. Limitation. Notwithstanding any other provision of this
Agreement, the Company, and the Board of Managers on behalf of the Company,
shall not be required to make a distribution if such distribution to any Member
or Assignee would violate the Act or other applicable Law or result in default
or violation of any financing agreement to which the Company is a party.
ARTICLE V.
ALLOCATIONS
          Section 5.1. Allocations for Capital Account Purposes.
          (a) General Allocations. Except as otherwise provided in this
Agreement, Net Income and Net Losses (and, to the extent necessary, individual
items of income, gain or loss or deduction of the Company) shall be allocated in
a manner such that the Capital Account of each Member after giving effect to the
Special Allocations set forth in Section 5.1(b) is, as nearly as possible, equal
(proportionately) to (i) the distributions that would be made pursuant to
Section 8.3 if the Company were dissolved, its affairs wound up and its assets
sold for cash equal to their Carrying Value, all Company liabilities were
satisfied (limited with respect to each non-recourse liability to the Carrying
Value of the assets securing such liability) and the net assets of the Company
were distributed to the Members pursuant to this Agreement, minus (ii) such
Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain,
computed immediately prior to the hypothetical sale of assets.
          (b) Special Allocations. Notwithstanding any other provision of this
Section 5.1, the following special allocations shall be made for such taxable
period:

26



--------------------------------------------------------------------------------



 



               (i) Company Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 5.1, if there is a net decrease in Company Minimum
Gain during any Company taxable period, each Member shall be allocated items of
Company income and gain for such period (and, if necessary, subsequent periods)
in the manner and amounts provided in Treasury Regulations
Sections 1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor
provision. For purposes of this Section 5.1(b), each Member’s Adjusted Capital
Account balance shall be determined, and the allocation of income and gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 5.1(b) with respect to such taxable period
(other than an allocation pursuant to Section 5.1(b)(iii) and
Section 5.1(b)(vi)). This Section 5.1(b)(i) is intended to comply with the
Company Minimum Gain chargeback requirement in Treasury Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.
               (ii) Chargeback of Member Nonrecourse Debt Minimum Gain.
Notwithstanding the other provisions of this Section 5.1 (other than
Section 5.1(b)(i)), except as provided in Treasury Regulations
Section 1.704-2(i)(4), if there is a net decrease in Member Nonrecourse Debt
Minimum Gain during any Company taxable period, any Member with a share of
Member Nonrecourse Debt Minimum Gain at the beginning of such taxable period
shall be allocated items of Company income and gain for such period (and, if
necessary, subsequent periods) in the manner and amounts provided in Treasury
Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor
provisions. For purposes of this Section 5.1(b), each Member’s Adjusted Capital
Account balance shall be determined, and the allocation of income and gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 5.1(b), other than Section 5.1(b)(i) and
other than an allocation pursuant to Section 5.1(b)(v) and Section 5.1(b)(vi),
with respect to such taxable period. This Section 5.1(b)(ii) is intended to
comply with the chargeback of items of income and gain requirement in Treasury
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.
               (iii) Qualified Income Offset. In the event any Member
unexpectedly receives any adjustments, allocations or distributions described in
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of
Company income and gain shall be specially allocated to such Member in an amount
and manner sufficient to eliminate, to the extent required by the Treasury
Regulations promulgated under Section 704(b) of the Code, the deficit balance,
if any, in its Adjusted Capital Account created by such adjustments, allocations
or distributions as quickly as possible, unless such deficit balance is
otherwise eliminated pursuant to Section 5.1(b)(i) or Section 5.1(b)(ii). This
Section 5.1(b)(iii) is intended to qualify and be construed as a “qualified
income offset” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
               (iv) Gross Income Allocations. In the event any Member has a
deficit balance in its Capital Account at the end of any Company taxable period
in excess of the sum of (A) the amount such Member is required to restore
pursuant to the provisions of this Agreement and (B) the amount such Member is
deemed obligated to restore pursuant

27



--------------------------------------------------------------------------------



 



to Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(5), such Member shall
be specially allocated items of Company gross income and gain in the amount of
such excess as quickly as possible; provided, that an allocation pursuant to
this Section 5.1(b)(iv) shall be made only if and to the extent that such Member
would have a deficit balance in its Capital Account as adjusted after all other
allocations provided for in this Section 5.1 have been tentatively made as if
this Section 5.1(b)(iv) were not in this Agreement.
               (v) Nonrecourse Deductions. Nonrecourse Deductions for any
taxable period shall be allocated to the Members in accordance with their
respective Percentage Interests. If the Board of Managers acting in Good Faith
determines that the Company’s Nonrecourse Deductions should be allocated in a
different ratio to satisfy the safe harbor requirements of the Treasury
Regulations promulgated under Section 704(b) of the Code, the Board of Managers
is authorized, upon notice to the other Members, to revise the prescribed ratio
to the numerically closest ratio that does satisfy such requirements.
               (vi) Member Nonrecourse Deductions. Member Nonrecourse Deductions
for any taxable period shall be allocated 100% to the Member that bears the
“Economic Risk of Loss” (as defined in the Treasury Regulations) with respect to
the Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section 1.704-2(i). If more
than one Member bears the Economic Risk of Loss with respect to a Member
Nonrecourse Debt, such Member Nonrecourse Deductions attributable thereto shall
be allocated between or among such Members in accordance with the ratios in
which they share such Economic Risk of Loss.
               (vii) Nonrecourse Liabilities. Nonrecourse Liabilities of the
Company described in Treasury Regulations Section 1.752-3(a)(3) shall be
allocated among the Members in the manner chosen by the Board of Managers acting
in Good Faith and consistent with such Section of the Treasury Regulations.
               (viii) Code Section 754 Adjustments. To the extent an adjustment
to the adjusted tax basis of any Company asset pursuant to Section 734(b) or
743(b) of the Code is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.
               (ix) Matching Allocations. If the Class A Holder receives a
distribution pursuant to Section 4.1(b) during any Fiscal Year, Parent shall be
specially allocated items of gross income for such Fiscal Year (and subsequent
Fiscal Years, if necessary) in an amount equal to such distribution.

28



--------------------------------------------------------------------------------



 



               (x) Curative Allocation.
               (1) The allocations set forth in Section 5.1(b)(i)-(ix) (the
“Required Allocations”) are intended to comply with certain requirements of the
Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Required Allocations shall be offset either with other Required
Allocations or with special allocations of other items of Company income, gain,
loss or deduction pursuant to this Section 5.1(b)(x)(1). Therefore,
notwithstanding any other provision of this ARTICLE V (other than the Required
Allocations), the Board of Managers shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner it
determines appropriate acting in Good Faith so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Required Allocations were not part of this Agreement and all Company items were
allocated pursuant to the economic agreement among the Members.
               (2) In the event that the Contingency Consideration (as defined
in the Business Combination Agreement) is issued to the Legacy Members pursuant
to the Business Combination Agreement, it is the intent of the Members that, to
the extent possible, all prior allocations of the Company’s items of income,
gain, loss or deduction pursuant to this Agreement shall be offset with other
allocations of the Company’s items of income, gain, loss or deduction in
whatever manner the Board of Managers acting in Good Faith determines
appropriate so that, after such offsetting allocations are made, each Member’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Percentage Interests of the Members
were determined as if the Contingency Consideration were issued as of the
effective date of the Business Combination Agreement and all Company items were
allocated pursuant to such adjusted Percentage Interests as of such date.
               (3) The Board of Managers shall, with respect to each taxable
period, (1) apply the provisions of Section 5.1(b)(x)(1) and
Section 5.1(b)(x)(2) in whatever order is most likely to minimize the economic
distortions that might otherwise result from such allocations, and (2) divide
all allocations pursuant to Section 5.1(b)(x)(1) and Section 5.1(b)(x)(1) among
the Members in a manner that is likely to minimize such economic distortions.
               (xi) Deficit Capital Accounts. No Member shall be required to pay
to the Company, to any other Member or to any third party any deficit balance
which may exist from time to time in the Member’s Capital Account.
          Section 5.2. Allocations for Tax Purposes.
          (a) The income, gains, losses and deductions of the Company shall be
allocated for federal, state and local income tax purposes among the Members in
accordance with the allocation of such income, gains, losses and deductions
among the Members for

29



--------------------------------------------------------------------------------



 



purposes of computing their Capital Accounts; except that if any such allocation
is not permitted by the Code or other applicable law, then the Company’s
subsequent income, gains, losses and deductions for tax purposes shall be
allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.
          (b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or an Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Members as follows:
               (i) (A) In the case of a Contributed Property, such items
attributable thereto shall be allocated among the Members in the manner provided
under Section 704(c) of the Code that takes into account the variation between
the Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable to
a Contributed Property shall be allocated among the Members in the same manner
as its correlative item of “book” gain or loss is allocated pursuant to Section
5.1.
               (ii) (A) In the case of an Adjusted Property, such items shall
(1) first, be allocated among the Members in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Section 3.5(c)(i) or Section 3.5(c)(ii), and (2) second, in
the event such property was originally a Contributed Property, be allocated
among the Members in a manner consistent with Section 5.2(b)(i)(A); and (B) any
item of Residual Gain or Residual Loss attributable to an Adjusted Property
shall be allocated among the Members in the same manner as its correlative item
of “book” gain or loss is allocated pursuant to Section 5.1.
               (iii) In order to eliminate Book-Tax Disparities, the Board of
Managers acting in Good Faith may cause the Company to use any method described
in Treasury Regulations Section 1.704-3; provided, however, that to eliminate
Book-Tax Disparities attributable to Adjusted Property. the Company shall use
the “traditional method”.
          (c) Tax credits, tax credit recapture and any items related thereto
shall be allocated to the Members according to their interests in such items as
reasonably determined by the Board of Managers acting in Good Faith taking into
account the principles of Treasury Regulations Sections 1.704-1(b)(4)(ii) and
1.704-1T(b)(4)(xi).
          (d) Allocations pursuant to this Section 5.2 are solely for the
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of
Income, Loss, distributions or other Company items pursuant to any provision of
this Agreement
          Section 5.3. Other Allocation Rules. The Company shall “close its
books” on the date Parent first becomes a Member and shall allocate Net Profits,
Net Losses, or other items allocable to the portion of 2011 ending on such date
to the Persons that were Members of the Company during such portion of 2011 in
accordance with the Second Amended

30



--------------------------------------------------------------------------------



 



Agreement. Thereafter, for purposes of determining the items of Company income,
gain, loss, deduction, or credit allocable to any Member with respect to any
period, such items shall be determined on a daily, monthly, or other basis, as
determined by the Board of Managers acting in Good Faith using any permissible
method under Code Section 706 and the Treasury Regulations promulgated
thereunder.
          Section 5.4. Members’ Tax Reporting. The Members acknowledge and are
aware of the income tax consequences of the allocations made pursuant to this
ARTICLE V and, except as may otherwise be required by applicable law or
regulatory requirements, hereby agree to be bound by the provisions of this
ARTICLE V in reporting their shares of Company income, gain, loss, deduction and
credit for federal, state and local income tax purposes.
ARTICLE VI.
MANAGEMENT
          Section 6.1. Power and Authority.
          (a) Authority of Board of Managers. Except as otherwise provided in
this Agreement or as provided by a non-waivable provision of the Act, (i) the
business, property and affairs of the Company shall be managed exclusively under
the direction of the Board of Managers, which may from time to time by
resolution delegate authority to Officers or to others to act on behalf of the
Company. Except as otherwise provided in this Agreement, the Board of Managers
shall have the power and authority, on behalf of the Company, to take or
authorize any actions of any kind not inconsistent with this Agreement and that
the Board of Managers acting in Good Faith deems necessary or appropriate to
carry on the business and purposes of the Company. Any such delegation of
authority to an Officer in effect immediately prior to the date of this
Agreement is hereby ratified and confirmed by the Company and the Board of
Managers. Except as otherwise agreed by the Members, no Member, acting in his
capacity as a Member, shall have any right or authority to take any action on
behalf of the Company or to bind or commit the Company with respect to third
parties or otherwise. Except as otherwise expressly provided in this Agreement,
each Member hereby (a) specifically delegates to the Board of Managers its
rights and powers to manage and control the business and affairs of the Company
in accordance with the provisions in Section 18-407 of the Act, and (b) revokes
its right to bind the Company, as contemplated by the provisions of
Section 18-402 of the Act.
          Section 6.2. Board of Managers.
          (a) Establishment of Board of Managers. The board of managers of the
Company (the “Board of Managers”) shall be comprised of the same number of
managers (each a “Board Member”) as the board of directors of the Class A Holder
and the Class A Holder shall appoint each Board Member, provided that the Board
of Managers must be comprised of the same persons who comprise the Class A
Holder’s board of directors at all times. The initial Board of Managers shall be
comprised of seven (7) Board Members and shall be comprised of the individuals
set forth on Exhibit A hereto. Board Members may be, but are not required to be,
Members. The chairperson (the “Chair”) of the Board of Managers who shall
preside over meetings of the Board of Managers shall be the same person as the

31



--------------------------------------------------------------------------------



 



chairman of the board of directors of the Class A Holder. Each Board Member
shall be a “manager” of the Company for purposes of the Act, but,
notwithstanding the foregoing, no Board Member shall have any rights or powers
beyond the rights and power expressly granted to such Board Member in this
Agreement.
          (b) Fiduciary Duties of Board Members. Subject to the express
provisions of this agreement, a Board Member, in the performance of its duties
acting in such capacity, shall owe to the Members the same fiduciary duties,
including the duty of care and duty of loyalty, as a director of a corporation
under Delaware Law (including the Delaware General Corporation Law) owed to the
stockholders of such corporation and any other duties owed by a non-waivable
provision of the Act.
          (c) Meetings of the Board of Managers. There is no requirement to hold
regular or other meetings of the Board of Managers. Meetings of the Board of
Managers, to be held at the offices of the Company (or such other place as shall
be agreed by majority vote of the Board of Managers), shall be called at the
direction of the Chair, the Chief Executive Officer, or by majority vote of the
Board of Managers, and for reasonable cause shown any Board Member (which is
understood to include, without limitation, any meeting called by a Board Member
to review any determination made by the Company pursuant to this Agreement),
upon not less than two (2) Business Days’ notice given by the Chair, the Chief
Executive Officer or the Secretary of the Company (which Officers shall give
such notice if properly directed so to do as aforesaid) to all Board Members in
writing or by telephone, electronic (including email) or facsimile transmission.
Any such notice shall state the place, date and time of the meeting and specify
in reasonable detail the agenda of matters to be discussed at such meeting. In
addition to any Board Member, the Members, the officers, directors, employees or
other professional representatives of the Company (including the accountants,
attorneys and/or financial advisors) shall be permitted to attend meetings of
the Board of Managers as observers upon invitation of a Board Member. Meetings
of the Board of Managers may be held in conjunction with the meeting of the
board of directors of the Class A Holder. Notice of a meeting need not be given
to any Board Member who submits a signed waiver of notice, in person or by
proxy, whether before, at or after the meeting. All such waivers shall be filed
with the Company records or made part of the minutes of the applicable meeting.
The attendance of a Board Member at a meeting without protesting the lack of
proper notice shall constitute a waiver of notice by such Board Member.
          (d) Quorum; Votes. The presence in person or by proxy of that number
of Board Members representing at least a majority of the Board Members then in
office shall constitute a quorum. A quorum must exist at all times of a meeting,
including the reconvening of any meeting that has been adjourned, for any action
taken at such meeting to be valid. All decisions of the Board of Managers shall
be taken by a majority of the Board Members present at such meeting at which a
quorum exists for such decision or action to be valid.
          (e) Removal of Directors; Vacancies. The Class A Holder shall remove
any Board Member appointed by such Member pursuant to Section 6.2(a), with or
without cause, to the extent that such Board Member has been removed from,
resigns or retires from, or otherwise ceases to serve as a director on the board
of directors of the Class A Holder. In

32



--------------------------------------------------------------------------------



 



the event a vacancy occurs on the Board of Managers as a result of the
retirement, removal, resignation or death of a Board Member, such vacancy shall
be filled by the Class A Holder in accordance with Section 6.2(a).
          (f) Action by Written Consent. Any action required or permitted to be
taken by the Board of Managers, either at a meeting or otherwise, may be taken
without a meeting if the Board Members, by a unanimous consent of the Board
Members in writing signed in one or more counterparts. Any such writing or
writings shall be filed with the minutes of proceedings of the Board of
Managers.
          (g) Telephonic Meetings. Board Members may participate in a meeting of
the Board of Managers by means of a conference telephone or similar
communications equipment through which all persons participating in the meeting
can hear each other and such participation in a meeting shall constitute
presence in person at such meeting.
          (h) Company Minutes. The decisions and resolutions of the Board of
Managers shall be reported in minutes, which shall state the date, time and
place of the meeting (or the date of the written consent in lieu of meeting),
the Board Members present at the meeting, the resolutions put to a vote (or the
subject of a written consent) and the results of such voting (or written
consent). The minutes shall be entered in a minute book kept at the principal
office and/or administrative offices of the Company and a copy of the minutes
shall be provided to each Board Member.
          (i) Board Committees. The Board of Managers from time to time may
appoint one or more committees, each such committee to be comprised of one or
more Board members, to perform any functions or conduct any activities that the
Board of Managers has the right, power, and authority to perform or conduct.
          (j) Board Compensation. Board Members, as such, shall not receive any
stated salary for their services, but the Board of Managers acting in Good Faith
may authorize the payment to Board Members of a fixed sum and expense of
attendance, if any, for each regular or special meeting of the Board of Managers
or any committee thereof attended; provided that nothing herein contained shall
be construed to preclude any Board Member from serving the Company, or any of
its Subsidiaries or the Class A Holder in any other capacity and receiving
compensation therefore.
          Section 6.3. Officers.
          (a) General Designation and Appointment. Subject to the terms of this
Section 6.3, the Company may, from time to time, employ and retain Persons as
may be necessary or appropriate for the conduct of the Company’s business,
including employees, agents and other Persons (any of whom may be a Member) who
may be designated as Officers of the Company, with such titles as and to the
extent authorized by the Board of Managers or this Agreement. Any number of
offices may be held by the same Person. The Board of Managers may, acting in
Good Faith, choose not to fill any office for any period as it may deem
advisable. Officers need not be residents of the State of Delaware or Members.
Subject to the terms of this Section 6.3, any Officers so designated shall have
such authority

33



--------------------------------------------------------------------------------



 



and perform such duties as the Board of Managers or the Chief Executive Officer,
as applicable, may from time to time delegate to them. The Board of Managers may
assign titles to particular Officers. Each Officer shall hold office until his
successor shall be duly designated and shall qualify or until his death or until
he shall resign or shall have been removed in the manner hereinafter provided.
The salaries or other compensation, if any, of the Officers of the Company shall
be fixed from time to time by the Board of Managers acting in Good Faith.
Designation of an Officer shall not of itself create any employment or, except
as provided in Section 6.4, contractual rights.
          (b) Initial and Required Designations and Appointment. Notwithstanding
the foregoing, the positions of Chief Executive Officer, Chief Financial Officer
and Treasurer, one or more Vice President(s), Secretary, one or more Assistant
Treasurer(s) and/or Assistant Secretary(ies) are hereby established as follows:
               (i) Chief Executive Officer. The Chief Executive Officer (the
“Chief Executive Officer”) shall be the chief executive officer of the Company.
He or she shall have full responsibility and authority for management of the
day-to-day operation of the Company and shall perform such other duties as may
be assigned to him by the Board of Managers. The Chief Executive Officer may
execute agreements and contracts and take other actions on behalf of the Company
as authorized by the Board of Managers. He or she shall from time to time report
to the Board of Managers all material matters within his or her knowledge that
the interest of the Company may require to be brought to the Board of Managers
notice and shall also have such other powers and perform such other duties as
may be specifically assigned to him or her from time to time by the Board of
Managers. The Chief Executive Officer shall see that all resolutions and orders
of the Board of Managers are carried into effect, and in connection with the
foregoing, shall be authorized to delegate to any other Officer, employee or
agents such of his or her powers and such of his or her duties as he or she may
deem advisable. The Chief Executive Officer shall be the same person as the
Chief Executive Officer of the Class A Holder at all times and shall have the
right to appoint the remaining Officers of the Company. The initial Chief
Executive Officer following adoption of this Agreement shall be as set forth on
Exhibit B hereto.
               (ii) Chief Financial Officer and Treasurer. The Chief Financial
Officer and Treasurer (the “CFO and Treasurer”) shall have the charge of the
Company’s funds and securities and shall keep (or cause to be kept) full and
accurate accounts and receipts and disbursements in books belonging to the
Company and shall deposit (or cause to be deposited) all monies and other
valuable effects in the name and to the credit of the Company, in such
depositories as may be designated by the Board of Managers or any Officer of the
Company authorized by the Board of Managers to make such designation. He shall
disburse the funds of the Company as may be ordered by the Board of Managers or
any other duly authorized Officer and shall render to the Board of Managers,
whenever the Board of Managers require it, an account of all his transactions as
CFO and Treasurer and an account of the business and financial position of the
Company. The CFO and Treasurer shall exercise such powers and perform such
duties as generally pertain or are necessarily incident to his or her office,
and he or she shall perform such duties as may be assigned to him or her from
time to time by the Board of Managers or the Chief

34



--------------------------------------------------------------------------------



 



Executive Officer. The initial CFO and Treasurer following adoption of this
Agreement shall be as set forth on Exhibit B hereto.
               (iii) Assistant Treasurer. The Chief Executive Officer may
appoint one or more Assistant Treasurers of the Company (each an “Assistant
Treasurer”). Each Assistant Treasurer shall perform such duties and
responsibilities as may be specifically assigned to him or her from time to time
by the Chief Executive Officer. The Assistant Treasurers (in the order of
election) shall, during the absence or incapacity of the Treasurer, assume and
perform all the functions and duties and exercise the powers which the Treasurer
might lawfully do if present and not under any incapacity.
               (iv) Vice Presidents. The Chief Executive Officer may appoint one
or more vice presidents of the Company (each a “Vice President”). A Vice
President shall have such duties and responsibilities as may be specifically
assigned to him or her from time to time by the Chief Executive Officer. A Vice
President shall report to the Chief Executive Officer or such other person as
determined by the Chief Executive Officer. The initial Vice Presidents following
the adoption of this Agreement shall be as set forth in Exhibit B hereto.
               (v) Secretary. The Secretary of the Company (the “Secretary”)
shall attend all meetings of the Board of Managers and Members and record all
votes and minutes of all proceedings in a book to be kept for that purpose and
shall perform like duties for any committee of the Board of Managers when
required. He or she shall give, or cause to be given, notice of all meeting of
the Members and, when necessary, of the Board of Directors. The Secretary shall
exercise such powers and perform such duties as generally pertain or are
necessarily incident to his or her office, and he or she shall perform such
duties as may be assigned to him or her from time to time by the Board of
Managers or the Chief Executive Officer. The initial Secretary following
adoption of this Agreement shall be as set forth on Exhibit B hereto.
               (vi) Assistant Secretary. The Chief Executive Officer may appoint
one or more Assistant Secretaries of the Company (each an “Assistant
Secretary”). Each Assistant Secretary shall perform such duties and
responsibilities as may be specifically assigned to him or her from time to time
by the Chief Executive Officer. The Assistant Secretaries (in the order of
election) shall, during the absence or incapacity of the Secretary, assume and
perform all the functions and duties and exercise the powers which the Secretary
might lawfully do if present and not under any incapacity.
          (c) Employment of Members. The Company may appoint or employ one or
more Members from time to time, and such Members, in their capacity as Officers,
employees or agents of the Company (and not, for clarity, in their capacity as
Members of the Company), may take part in the control and management of the
business of the Company to the extent such authority and power to act for or on
behalf of the Company has been delegated to them by the Board of Managers or the
Chief Executive Officer or otherwise pursuant to this Agreement.

35



--------------------------------------------------------------------------------



 



          (d) Further Delegation of Authority. To the fullest extent permitted
by Law and subject to the terms and Conditions of this Agreement, the Board of
Managers shall have the power and authority from time to time to delegate to one
or more other Persons the Board of Managers’ rights and powers to manage and
control the business and affairs of the Company, including to delegate to agents
and employees of a Member or the Company (including Officers), and to delegate
by a management agreement or another agreement with, or otherwise to, other
Persons; provided, however, that no such delegation shall have the effect of
reducing the powers and duties of the Chief Executive Officer unless required by
applicable Law. Subject to the terms of this Agreement, the Board of Managers
may authorize any Person (including any Member or Officer) to enter into and
perform any document on behalf of the Company. Any delegation or authorization
pursuant to this Section 6.3(d) may be revoked at any time and for any reason or
no reason by the Board of Managers. Third parties dealing with the Company shall
be entitled to rely conclusively upon the power and authority of the Officers of
the Company as set forth herein,
          (e) Resignation and Removal. Any Officer may resign as such at any
time. Such resignation shall be made in writing and shall take effect at the
time specified therein, or if no time is specified, at the time of its receipt
by the Board of Managers. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation. All
employees, agents and Officers shall be subject to the supervision and direction
of the Board of Managers and, except as otherwise provided herein, may be
removed, with or without cause, from such office by the Board of Managers and,
except as otherwise provided herein, the authority, duties or responsibilities
of any employee, agent or Officer of the Company may be suspended by or altered
the Board of Managers from time to time, in each case in the sole discretion of
the Board of Managers.
          (f) Fiduciary Duties of Officers. The Officers, in the performance of
their duties as such, shall owe to the Company the same fiduciary duties,
including the duty of care and duty of loyalty, of the type owed by officers of
a Delaware corporation pursuant to the laws of the state of Delaware.
          (g) Compensation. The Officers of the Company shall be entitled to
such salary or other compensation with respect to their respective performance
of such capacities as the Board of Managers acting in Good Faith may determine
or otherwise agree to provide from time to time,
          Section 6.4. Liability of Members; Board Members; Officers and Other
Covered Persons.
          (a) No Personal Liability. Except as otherwise required by the Act or
applicable Law and as expressly set forth in this Agreement, no Member shall
have any personal liability whatsoever in such Person’s capacity as a Member,
whether to the Company, to any of the other Members, to the creditors of the
Company or to any other third party, for the debts, liabilities, commitments or
any other obligations of the Company or for any losses of the Company. Except as
otherwise required by the Act, each Member shall be liable only to make such
Member’s Capital Contribution to the Company, if applicable, and the other
payments provided for expressly herein.

36



--------------------------------------------------------------------------------



 



          (b) Return of Distributions. In accordance with the Act and the laws
of the State of Delaware, a Member may, under certain circumstances, be required
to return amounts previously distributed to such Member. It is the intent of the
Members that no distribution to any Member pursuant to ARTICLE IV shall be
deemed a return of money or other property paid or distributed in violation of
the Act. The payment of any such money or distribution of any such property to a
Member shall be deemed to be a compromise within the meaning of Section
18-502(b) of the Act, and, to the fullest extent permitted by Law, any Member
receiving any such money or property shall not be required to return any such
money or property to the Company or any other Person. However, if any court of
competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Member is obligated to make any such payment, such obligation
shall be the obligation of such Member and not of any other Member.
          (c) No Duties. Notwithstanding any other provision of this Agreement
or any duty otherwise existing at law, in equity or otherwise, the parties
hereby agree that the Members (other than the Class A Holder) acting as such,
shall, to the maximum extent permitted by Law, including Section 18-1101(c) of
the Act, owe no duties (including fiduciary duties) to the Company, the other
Members or any other Person who is a party to or otherwise bound by this
Agreement; provided, however, that nothing contained in this Section 6.4(c)
shall eliminate the implied contractual covenant of good faith and fair dealing.
To the extent that, at law or in equity, any Member (including without
limitation, the Class A Holder) has duties (including fiduciary duties) and
liabilities relating thereto to the Company, to another Member or to another
Person who is a party to or otherwise bound by this Agreement, the Members
(including without limitation, the Class A Holder) acting under this Agreement
will not be liable to the Company, to any such other Member or to any such other
Person who is a party to or otherwise bound by this Agreement, for their good
faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities relating thereto of any Member (including without limitation, the
Class A Holder) otherwise existing at law, in equity or otherwise, are agreed by
the parties hereto to replace to that extent such other duties and liabilities
of the Members (including without limitation, the Class A Holder) relating
thereto.
          (d) Exculpation. Neither a Board Member nor Officer shall be
personally liable to the Company or its Members for monetary damages for any
actions taken or omitted to be taken with respect to the Company including a
breach of fiduciary duty by such director or Officer, as applicable, except for
liability (i) for any breach of the Board Member’s or Officer’s duty of loyalty
to the Company or its Members, (ii) for acts or omissions not in good faith or
which involve fraud, intentional misconduct or a knowing violation of law
including theft, larceny, embezzlement, misappropriation or similar crimes, or
(iii) for any transaction from which the Board Member or Officer derived an
improper personal benefit. The Board of Managers, the Board Members, the
Officers and the Members, may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
Board of Managers on behalf of the Company or in furtherance of the interests of
the Company in good faith in reliance upon and in accordance with the advice of
such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the Board of Managers, Board
Members, Officers and Members will be fully protected in so acting or omitting
to act so long as such counsel or accountants or financial or

37



--------------------------------------------------------------------------------



 



other advisors were selected with reasonable care. Any repeal or modification of
this paragraph by the Members shall not adversely affect any right or protection
of a Board Member or Officer with respect to events occurring prior to the time
of such repeal or modification.
          (e) Indemnification by the Company. Subject to the limitations and
conditions provided in this Section 6.4, each Covered Person who was or is made
a party or is threatened to be made a party to or is involved in or participates
as a witness in any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or arbitrative (each, a “Proceeding”),
or any appeal in such a Proceeding or any inquiry or investigation that could
lead to such a Proceeding, by reason of the fact that he, she or it, or a Person
of which he, she or it is the legal representative, is or was a Covered Person
(each, an “Indemnified Person”), in each case, shall be indemnified and held
harmless by the Company to the fullest extent permitted by applicable Law, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than such law permitted the Company to provide
prior to such amendment) against all judgments, penalties (including excise and
similar taxes and punitive damages), fines, settlements and reasonable expenses
(including reasonable attorneys’ fees and expenses) actually incurred by such
Indemnified Person in connection with such Proceeding, appeal, inquiry or
investigation, if such Indemnified Person acted in Good Faith, except where such
person is judicially determined in a final nonappealable order to have acted in
bad faith, to have breached its duty of loyalty to the Company and the Members,
to have committed fraud or to be guilty of a felony or a misdemeanor involving
theft, larceny, embezzlement, misappropriation or similar crimes or to have
otherwise engaged in intentional misconduct or a knowing violation of Law.
Reasonable expenses incurred by an Indemnified Person who was, is or is
threatened to be made a named defendant or respondent in a Proceeding shall be
paid by the Company in advance of the final disposition of the Proceeding upon
receipt of an undertaking by or on behalf of such Person to repay such amount if
it shall ultimately be determined that he, she or it is not entitled to be
indemnified by the Company. Indemnification under this Section 6.4 shall
continue as to a Person who has ceased to serve in the capacity which initially
entitled such Person to indemnity hereunder.
          (f) Contract Rights; Rights Not Exclusive. The rights granted pursuant
to this Section 6.4 shall be deemed contract rights, and no amendment,
modification or repeal of this Section 6.4 shall have the effect of limiting or
denying any such rights with respect to actions taken or Proceedings, appeals,
inquiries or investigations arising prior to any amendment, modification or
repeal. The rights to indemnification and payment of expenses incurred in
defending a Proceeding in advance of its final disposition conferred in this
Section 6.4 shall not be exclusive of any other rights which any Person may have
or hereafter acquire under any statute, provision of this Agreement, any other
agreement, any vote of the Members or disinterested Board Members, or otherwise.
It is expressly acknowledged that the indemnification provided in this
Section 6.4 could involve indemnification for negligence or under theories of
strict liability. Notwithstanding the foregoing, no Indemnified Person shall be
entitled to any indemnity or advancement of expenses in connection with any
Proceeding brought (i) by such Indemnified Person against the Company (other
than to enforce the rights of such Indemnified Person pursuant to this
Section 6.4), any Member or any Officer, or

38



--------------------------------------------------------------------------------



 



(ii) by or in the right of the Company, without the prior written consent of the
Board of Managers.
          (g) No Member Recourse. Notwithstanding anything herein to the
contrary, any indemnity by the Company relating to the matters covered in this
Section 6.4 shall be provided out of and to the extent of Company assets only
and no Member (unless such Member otherwise agrees in writing or is found in a
final decision of a court of competent jurisdiction to have personal liability
on account thereof) shall have personal liability on account thereof or shall be
required to make additional Capital Contributions to help satisfy such indemnity
of the Company.
          (h) Insurance. The Company may purchase and maintain insurance, at its
own expense, on its own behalf and on behalf of any other Person who the Board
of Managers acting in Good Faith shall determine, against any liability that may
be asserted or expense that may be incurred by such Persons in connection with
the business or activities of the Company, whether or not the Company would have
the power to indemnify such Person against such liability under this
Section 6.4.
          (i) Employees and Agents. Persons who are not Covered Persons and who
are or were employees or agents of the Company, or who are or were serving at
the request of the company as employees or agents of another Person, may be
indemnified to the extent authorized at any time or from time to time as
determined by the Board of Managers in its sole discretion, subject to the same
terms, conditions and restrictions as apply to Covered Persons as set forth in
Section 6.4(e).
          Section 6.5. Investment Representations of Members. Each Member,
Substituted Member and Additional Member, if applicable, hereby represents,
warrants and acknowledges to the Company that as of the date hereof, in the case
of Members, or, in the case of Substituted Members and Additional Members, as of
the date on which such Substituted Member or Additional Member acquires Units
and/or other Equity Securities and becomes a Member: (a) if it is not a natural
person, that it is duly incorporated or formed and, to the extent such concept
exists in its jurisdiction of organization, is in good standing under the laws
of such jurisdiction; (b) it has all requisite legal capacity and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby; (c) if it is not a natural person, the execution and
delivery of this Agreement by it of the transactions contemplated hereby have
been duly authorized by all necessary corporate or other entity action on the
part of such Member, Substituted Member or Additional Member, as applicable;
(d) this Agreement constitutes a legal, valid and binding obligation of such
Member, Substituted Member or Additional Member, as applicable, enforceable
against it in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally; (e) the
execution, delivery and performance of this Agreement by such Member,
Substituted Member or Additional Member, as applicable, and the consummation by
such Member, Substituted Member or Additional Member, as applicable, of the
transactions contemplated hereby will not (i) if it is not a natural person,
result in a violation of the Certificate of Incorporation and Bylaws or other
organizational documents of such Member, Substituted Member or Additional
Member, as applicable, or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Member,
Substituted

39



--------------------------------------------------------------------------------



 



Member or Additional Member, as applicable, is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
such Member, Substituted Member or Additional Member, as applicable, except with
respect to clauses (ii) or (iii) for any conflicts, defaults, accelerations,
terminations, cancellations or violations, that would not in any material
respect result in the unenforceability against such Member, Substituted Member
or Additional Member, as applicable, of this Agreement; (f) such Member,
Substitute Member or Additional Member, as applicable, has such knowledge and
experience in financial and business matters and is capable of evaluating the
merits and risks of an investment in the Company and is making an informed
investment decision with respect thereto and (g) such Member, Substituted Member
or Additional Member, as applicable, is acquiring Units and/or Equity Securities
in the Company for investment only and not with a view to, or for resale in
connection with, any distribution to the public or public offering thereof.
ARTICLE VII.
MEETINGS OF MEMBERS; REQUIRED VOTES.
          Section 7.1. Place of Meetings. Meetings of Members shall be held at
the principal place of business of the Company, unless another location is
designated by the Board of Managers acting in Good Faith or by the holders of a
majority of the voting power of the Company or of such Class of Units or series
for which a meeting has been called. If not held at the principal place of
business of the Company, meetings of Members may be held at any place within or
outside the State of Delaware designated by the Board of Managers acting in Good
Faith or by the holders of a majority of the voting power of the Company or of
such Class of Units or series for which a meeting has been called, or may
instead be held solely by means of remote communication authorized by and in
accordance with the Act.
          Section 7.2. Purpose of Meetings. Meetings of the Members for any
lawful purpose or purposes, unless otherwise prescribed by statute or by this
Agreement, may be called by (a) the Board of Managers or Chief Executive Officer
in the case of a meeting of all the Members or any Class of Members, (b) the
Class A Holder in the case of a meeting of all the Members (a “Combined
Meeting”) or Members holding New Crumbs Class A Units (a “Class A Meeting”),
(c) Members holding at least 25% of the New Crumbs Class B Exchangeable Units in
the case of a meeting Combined Meeting or a meeting of Members holding New
Crumbs Class B Exchangeable Units (a “Class B Meeting”), and shall be called by
the Secretary at the direction of anyone of the foregoing. Such request shall
state the purpose or purposes of the proposed meeting. Business transacted at
any meeting of Members, or Members holding any Class of Units, shall be limited
to the purposes stated in the notice.
          Section 7.3. Quorum; Adjourned Meetings and Notice Thereof. Members
holding, collectively, Units representing a majority of the outstanding Units or
Class of Units, as applicable, entitled to vote at such meeting present in
person or represented by proxy shall constitute a quorum for the transaction of
business except as otherwise provided by Law or this Agreement. A quorum, once
established, shall not be broken by the withdrawal of enough

40



--------------------------------------------------------------------------------



 



votes to leave less than a quorum and the votes present may continue to transact
business until adjournment. If, however, such quorum shall not be present or
represented at any meeting of the Members, the Members holding Units
representing a majority of the outstanding Units or Class of Units, as
applicable, represented in person or by proxy may adjourn the meeting from time
to time, without notice other than announcement at the meeting, until a quorum
shall be present or represented. At such adjourned meeting at which an
applicable quorum shall be present or represented, any business may be
transacted which might have been transacted at the meeting as originally
notified. If the adjournment is for more than thirty (30) days, or if after the
adjournment a new record date is fixed for the adjourned meeting, a notice of
the adjourned meeting shall be given to each Member of record entitled to vote
thereat.
          Section 7.4. Voting; Required Votes.
          (a) Voting. When a quorum is present at any meeting of Members, the
vote of the Members holding Units representing a majority of the outstanding
Units or Class of Units, as applicable, having the right to vote on such matter
and present in person or represented by proxy shall decide any question brought
before such meeting, unless the question is one upon which by express provision
of the Act or this Agreement, a different vote is required, in which case such
express provision shall govern and control the decision of such question. Except
as otherwise expressly provided in this Agreement or any non-waivable provision
of the Act, New Crumbs Class B Exchangeable Units shall not be entitled to vote
with respect to any action required or permitted to be taken under this
Agreement.
          (b) Required New Crumbs Class B Exchangeable Units Approvals.
Notwithstanding the authority of the Board of Managers or any other provision of
this Agreement, the Company shall not and, where applicable, shall not permit
any of its Subsidiaries to, take any of the following actions without the
approval of Members holding two-thirds of the outstanding New Crumbs Class B
Exchangeable Units:
               (i) the dissolution, liquidation or winding up of the Company or
the commencement of a voluntary proceeding seeking reorganization or other
similar relief;
               (ii) a reincorporation, merger, consolidation, conversion or sale
of all or substantially all the assets of the Company or similar action (other
than where the successor remains an Affiliate of the Class A Holder and the
holders of New Crumbs Class B Exchangeable Unit are not adversely affected as a
class and receive Equity Securities in the successor substantially identical in
their rights as the New Class B Exchangeable Units);
               (iii) any issuance of additional New Crumbs Class A Voting Units
or New Crumbs Class B Exchangeable Units other than as required pursuant to
Section 3.2(a), Section 3.4(b)(i), the Business Combination Agreement and/or the
Exchange Agreement;
               (iv) the establishment and/or issuance of new Classes of Units,
other Equity Securities in the Company or other Company securities, other than
as required

41



--------------------------------------------------------------------------------



 



pursuant to Section 3.2(a) and Section 3.4(b)(i), the Business Combination
Agreement and/or the Exchange Agreement;
               (v) the withdrawal or resignation of a Member in accordance with
Section 8.1 other than pursuant to a Transfer permitted under this Agreement;
               (vi) the amendment, supplement, waiver or modification of this
Agreement or the Certificate in a manner that disproportionately and adversely
impacts the New Crumbs Class B Exchangeable Units; and
               (vii) the direct Transfer or Pledge of Units, Equity Securities
or other Membership Interests in the Company by the Class A Holder other than,
with respect to Pledges, a Permitted Pledge.
          (c) Required New Crumbs Class A Voting Units Approvals.
Notwithstanding the authority of the Board of Managers or any other provision of
this Agreement, the Company shall not and, where applicable, shall not permit
any of its subsidiaries to, take any of the following actions without the
approval of Members holding two-thirds of the outstanding New Crumbs Class A
Voting Units:
               (i) the dissolution, liquidation or winding up of the Company or
the commencement of a voluntary proceeding seeking reorganization or other
similar relief;
               (ii) a reincorporation, merger, consolidation, conversion or sale
of all or substantially all the assets of Crumbs or similar action (other than
where the successor remains an Affiliate of the Class A Holder and the holders
of New Crumbs Class A Voting Units are not adversely affected as a class and
receive shares in the successor substantially identical in their rights as the
New Crumbs Class A Voting Units);
               (iii) any issuance of additional New Crumbs Class A Voting Units
or New Crumbs Class B Exchangeable Units other than as required pursuant to
Section 3.2(a), Section 3.4(b)(i), the Business Combination Agreement and/or the
Exchange Agreement;
               (iv) the establishment and/or issuance of new Classes of Units,
other Equity Securities of the Company or other Company securities, other than
as required pursuant to Section 3.2(a) and Section 3.4(b)(i), the Business
Combination Agreement and/or the Exchange Agreement.
               (v) the withdrawal or resignation of a Member in accordance with
Section 8.1 other than pursuant to a Transfer permitted under this Agreement;
and
               (vi) the amendment, supplement, waiver or modification of this
Agreement or the Certificate in a manner that disproportionately and adversely
impacts the New Crumbs Class A Voting Units.
          (d) Required Combined Votes. Notwithstanding the authority of the
Board of Managers or any other provision of this Agreement, the Company shall
not take any of the

42



--------------------------------------------------------------------------------



 



following actions without the approval of Members holding two-thirds of the
combined voting power of the outstanding New Crumbs Class B Exchangeable Units
and New Crumbs Class A Voting Units except as expressly permitted by this
Agreement, the amendment, supplement, waiver or modification of this Agreement
pursuant to Section 11.4 or the Certificate.
          Section 7.5. Proxies. At each meeting of the Members, each Member
having the right to vote may vote in person or may authorize another Person or
Persons to act for him or her by proxy appointed by an instrument in writing
subscribed by such Member and bearing a date not more than three (3) years prior
to said meeting, unless said instrument provides for a longer period. All
proxies must be filed with the Company at the beginning of each meeting in order
to be counted in any vote at such meeting.
          Section 7.6. Notice of Members’ Meetings. Whenever Members are
required or permitted to take any action at a meeting, a written notice of the
meeting shall be given which notice shall state the date and hour, the place (if
any) and the means of remote communications (if any) of the meeting, and, in the
case of a special meeting, the purpose or purposes for which such meeting is
called. Except as otherwise provided by Law, the written notice of any meeting
shall be given to each Member entitled to vote at such meeting not less than ten
(10) nor more than sixty (60) days before the date of the meeting via mail,
facsimile or email. If mailed, notice is given when deposited in the United
States mail, postage prepaid, directed to the Member at such Member’s address as
it appears on Exhibit A.
          Section 7.7. Conduct of Member Meetings. The Chair, or in his absence
an Officer designated by the Board of Managers, shall preside at all meetings of
Members. To the maximum extent permitted by Law, the Board of Managers shall
have the power to set procedural rules, including without limitation rules
respecting time allotted to the Members to speak, governing all aspects of the
conduct of such meetings.
          Section 7.8. Member Action by Written Consent without a Meeting.
Unless otherwise provided in this Agreement, any action required to be taken at
a meeting of all Members, or Members holding a Class of Units of the Company (or
any subset thereof), or any action which may be taken at any meeting of such
Members, may be taken without a meeting, without prior notice and without a
vote, if a consent in writing, setting forth the action so taken, shall be
(i) signed by the Members holding Units having not less than the minimum number
of votes that would be necessary (in accordance with this Agreement) to
authorize or take such action at a meeting at which all Units, or Class of
Units, entitled to vote thereon were present and voted and (ii) delivered to the
Company by delivery to its principal place of business.
ARTICLE VIII.
WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS;
ADMISSION OF NEW MEMBERS
          Section 8.1. Member Withdrawal. No Member shall have the power or
right to withdraw or otherwise resign or be expelled from the Company prior to
the dissolution and winding up of the Company except pursuant to a Transfer
permitted under this Agreement or

43



--------------------------------------------------------------------------------



 



a withdrawal or resignation approved by the holders of each Class of Units as
provided in Section 7.4(b) and Section 7.4(c) hereof.
          Section 8.2. Removal. No Member may be involuntarily removed as a
Member of the Company.
          Section 8.3. Dissolution.
          (a) Events. The Company shall be dissolved and its affairs shall be
wound up on the first to occur of (i) the determination of the Board of Managers
acting in Good Faith to dissolve, wind-up and liquidate the Company and the
approval of such liquidation by each Class of Units in accordance with
Section 7.4(b) and Section 7.4(c), (ii) the entry of a decree of judicial
dissolution of the Company under Section 18-802 of the Act or (iii) the
termination of the legal existence of the last remaining Member or the
occurrence of any other event which terminates the continued membership of the
last remaining Member in the Company unless the Company is continued without
dissolution in a manner permitted by the Act. In the event of a dissolution
pursuant to clause (i) of the immediately preceding sentence, the relative
economic rights of each Class of Units immediately prior to such dissolution
shall be preserved to the greatest extent practicable with respect to
distributions made to Members pursuant to Section 8.3(c) below in connection
with the winding up of the Company, taking into consideration tax and other
legal constraints that may adversely affect one or more parties hereto and
subject to compliance with applicable laws and regulations, unless, with respect
to any Class of Units, holders of not less than 90% of the Units of such Class
consent in writing to a treatment other than as described above.
          (b) Actions Upon Dissolution. When the Company is dissolved, the
business and property of the Company shall be wound up and liquidated by the
Board of Managers or, in the event of the unavailability of the Board of
Managers acting in Good Faith or if the Board of Managers shall so determine,
such Member or other liquidating trustee as shall be named by the Board of
Managers.
          (c) Priority. A reasonable time shall be allowed for the orderly
winding up of the business and affairs of the Company and the liquidation of its
assets pursuant to Section 8.3 to minimize any losses otherwise attendant upon
such winding up. Upon dissolution of the Company, the assets of the Company
shall be applied in the following manner and order of priority: (i) to
creditors, including Members who are creditors, to the extent otherwise
permitted by law, in satisfaction of liabilities of the Company (including all
contingent, conditional or unmatured claims), whether by payment or the making
of reasonable provision for payment thereof; and (ii) the balance shall be
distributed to the Members pro rata in accordance with their respective
Percentage Interests.
          (d) Cancellation of Certificate. The Company shall terminate when
(i) all of the assets of the Company, after payment of or due provision for all
debts liabilities and obligations of the Company, shall have been distributed to
the Members in the manner provided for in this Agreement and (ii) the
Certificate shall have been canceled in the manner required by the Act.

44



--------------------------------------------------------------------------------



 



          (e) Return of Capital. The liquidators of the Company shall not be
personally liable for the return of Capital Contributions or any portion thereof
to the Members (it being understood that any such return shall be made solely
from Company assets).
          (f) Hart Scott Rodino. Notwithstanding any other provision in this
Agreement, in the event the Hart Scott Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), is applicable to any Member by reason of the
fact that any assets of the Company will be distributed to such Member in
connection with the dissolution of the Company, the distribution of any assets
of the Company shall not be consummated until such time as the applicable
waiting periods (and extensions thereof) under the HSR Act have expired or
otherwise been terminated with respect to each such Member.
          Section 8.4. Transfer by Members. No Member may Transfer or Pledge all
or any portion of its Units, Equity Securities or other interests or rights in
the Company in a transaction or series of related transactions that constitutes
a Prohibited Transfer. Any purported Transfer or Pledge of all or a portion of a
Member’s Units or other interests in the Company not complying with this
Section 8.4 and Section 8.5 shall be void and shall not create any obligation on
the part of the Company or the other Members to recognize that Transfer or
Pledge or to deal with the Person to which the Transfer or Pledge purportedly
was made.
          Section 8.5. Admission or Substitution of New Members.
          (a) Admission. Without the consent of any other Person, the Board of
Managers shall admit any Permitted Transferee as a Substituted Member and shall
have the right to admit as a an Additional Member, any Person who acquires an
interest in the Company, or any part thereof, from a Member or from the Company,
respectively. Concurrently with the admission of a Substituted Member or an
Additional Member, the Board of Managers shall forthwith (i) amend the Schedule
of Members to reflect the name and address of such Substituted Member or
Additional Member and to eliminate or modify, as applicable, the name and
address of the Transferring Member with regard to the Transferred Units and
(ii) cause any necessary papers to be filed and recorded and notice to be given
wherever and to the extent required showing the substitution of a Transferee as
a Substituted Member in place of the Transferring Member, or the admission of an
Additional Member, in each case, at the expense, including payment of any
professional and filing fees incurred, of such Substituted Member or Additional
Member; providedthat such expenses shall not be payable with respect to a
Substituted Member or Additional Member that is or is to become an employee of
the Company or any of its Subsidiaries, where the issuance or Transfer of an
interest in the Company to such Person is in connection with their provision of
services to the Company or any of its Subsidiaries.
          (b) Transferees to Execute Accession Agreement. Each Member agrees
that it shall not, directly or indirectly Transfer any Units (other than to the
Company or another Member) unless prior to the consummation of any such
Transfer, the prospective Transferee executes and delivers to the Company a
written agreement accepting and adopting all the terms and provisions of this
Agreement, and agreeing to bound by its terms and conditions as a Substituted
Member or Additional Member with the rights and obligations applicable to a
Member holding the Class of Units to be held by such prospective Transferee

45



--------------------------------------------------------------------------------



 



substantially in the form attached hereto as Exhibit C (an “Accession
Agreement”) The admission of any Person as a Substituted Member or an Additional
Member shall be conditioned upon (i) such Person’s written acceptance and
adoption of all the terms and provisions of this Agreement, either by (A)
execution and delivery of a counterpart signature page to this Agreement
countersigned by the Board of Managers on behalf of the Company or (B) an
Accession Agreement.
          (c) Prohibited Transfers. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer or Pledge of a Unit (other than an
Exchange made pursuant to the Exchange Agreement), Equity Security or other
Membership Interest in the Company be made by any Member or Assignee if:
               (i) such Transfer or Pledge is made to any Person who lacks the
legal right, power or capacity to own such Unit or other interest in the
Company;
               (ii) such Transfer or Pledge would pose a material risk that the
Company would be a “publicly traded partnership” as defined in Section 7704 of
the Code;
               (iii) such Transfer or Pledge would require the registration of
such Transferred Unit, Equity Security or other Membership Interest in the
Company or of any Class of Unit, Equity Security or other Membership Interest in
the Company pursuant to any applicable United States federal or state securities
laws (including, without limitation, the Securities Act or the Exchange Act) or
other non-U.S. securities laws (including Canadian provincial or territorial
securities laws) or would constitute a non-exempt distribution pursuant to
applicable provincial or state securities laws;
               (iv) such Transfer or Pledge would cause any portion of the
assets of the Company to become “plan assets” of any “benefit plan investor”
within the meaning of regulations issued by the U.S. Department of Labor at
Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of Federal
Regulations as modified by Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended from time to time;
               (v) such Transfer is by the Class A Holder to any Person other
than Permitted Class A Holder that has been approved by the Members holding New
Crumbs Class B Exchangeable Units in accordance with Section 7.4(b) or
               (vi) such Pledge is by the Class A Holder to any Person other
than (X) a Permitted Class A Holder or (Y) a lender in connection with a bona
fide third party debt financing or extension of credit (a “Permitted Pledge”);
or
               (vii) to the extent requested by the Company, the Company does
not receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and an Accession
Agreement or other written instrument evidencing such Assignee’s consent to be
bound by this Agreement as an Assignee) that are in a form reasonably
satisfactory to the Company.

46



--------------------------------------------------------------------------------



 



          In addition, notwithstanding any contrary provision in this Agreement,
to the extent the Board of Managers acting in Good Faith shall determine that
interests in the Company do not meet the requirements of Treasury Regulation
section 1.7704-1(h), the Board of Managers may impose such restrictions on the
Transfer of Units or other interests in the Company as the Board of Managers
acting in Good Faith may reasonably determine to be necessary or advisable so
that the Company is not treated as a publicly traded partnership taxable as a
corporation under Section 7704 of the Code.
          Any Transfer or Pledge in violation of Section 8.4 or this
ýSection 8.5(c) shall be deemed a “Prohibited Transfer” and shall be null and
void ab initio and of no effect.
     (d) Effect of Transfer to Substituted Member. Following the Transfer of any
Unit, or other Membership Interest in the Company that is permitted under
ýSection 8.4 and ýSection 8.5, the Transferee of such Unit or other interest in
the Company shall be treated as having made all of the Capital Contributions in
respect of, and received all of the distributions received in respect of, such
Unit or other Membership Interest in the Company, shall succeed to the Capital
Account balance associated with such Unit or other interest in the Company,
shall receive allocations and distributions under ARTICLE IV, ARTICLE V and
Section 8.3 in respect of such Unit or other Membership Interest in the Company
and otherwise shall become a Substituted Member entitled to all the rights of a
Member with respect to such Unit or other Membership Interest in the Company.
          Section 8.6. Additional Requirements. Notwithstanding any contrary
provision in this Agreement, for the avoidance of doubt, the Board of Managers
may impose such additional vesting requirements, forfeiture provisions, Transfer
restrictions, minimum retained ownership requirements or other similar
provisions (“Additional Restrictions”) with respect to any Units or other
Membership Interests in the Company that are outstanding as of the date of this
Agreement or are created hereafter, with the written consent of the holder of
such Units or other Membership Interests in the Company. Such Additional
Restrictions need not be uniform among holders of Units or Membership Interests
in the Company and may be waived or released by the Board of Managers in its
sole discretion with respect to all or a portion of the Units or other
Membership Interests in the Company owned by any one or more Members or
Assignees at any time and from time to time, and such actions or omissions by
the Board of Managers shall not constitute the breach of this Agreement or of
any duty hereunder or otherwise existing at law, in equity or otherwise.
          Section 8.7. Bankruptcy. Notwithstanding any other provision of this
Agreement, the Bankruptcy of a Member shall not cause such Member to cease to be
a member of the Company and upon the occurrence of such an event, the Company
shall continue without dissolution.
ARTICLE IX.
BOOKS AND RECORDS; FINANCIAL STATEMENTS
AND OTHER INFORMATION; TAX MATTERS
          Section 9.1. Books and Records. The Company shall keep at its
principal executive office, it administrative office or such other office as the
Board of Managers

47



--------------------------------------------------------------------------------



 



determines (i) this Agreement, (ii) correct and complete books and records of
account (which, in the case of financial records, shall be kept in accordance
with GAAP), (iii) minutes of the proceedings of meetings of the Members and the
Board of Managers, (iv) a current list of the directors and officers of the
Company and its Subsidiaries and their respective residence addresses, and
(v) the Schedule of Members. Any of the foregoing books, minutes or records may
be in written form or in any other form capable of being converted into written
form within a reasonable time. Such books, records and minutes shall be open to
inspection and examination at reasonable times by each Member and its duly
authorized representatives for any purpose reasonably related to such Member’s
interest as a Member of the Company. Except as expressly set forth in this
Agreement, notwithstanding the rights set forth in Section 18-305 of the Act, no
Member shall have the right to obtain information from the Company.
          Section 9.2. Information.
     (a) The Members shall be supplied with all other Company information
necessary to enable each Member to prepare its federal, state, and local income
tax returns.
     (b) All determinations, valuations and other matters of judgment required
to be made for ordinary course accounting purposes under this Agreement shall be
made by the Board of Managers acting in Good Faith and shall be conclusive and
binding on all Members, their Successors in Interest and any other Person who is
a party to or otherwise bound by this Agreement, and to the fullest extent
permitted by law or as otherwise provided in this Agreement, no such Person
shall have the right to an accounting or an appraisal of the assets of the
Company or any successor thereto.
          Section 9.3. Fiscal Year. The Fiscal Year of the Company shall end on
December 31 of each calendar year unless otherwise determined by the Board of
Managers acting in Good Faith in accordance with Section 706 of the Code.
          Section 9.4. Certain Tax Matters.
     (a) Tax Matters Member. The Company and each Member hereby designate the
Parent as the initial “tax matters partner” for purposes of Code
Section 6231(a)(7) (the “Tax Matters Member”). The Tax Matters Member shall take
reasonable action to cause each other Member to be treated as a “notice partner”
within the meaning of Section 6231(a)(8) of the Code. All reasonable expenses
incurred by a Member while acting in its capacity as Tax Matters Member shall be
paid or reimbursed by the Company. Each Member shall be given at least five
(5) business days advance notice from the Tax Matters Member of the time and
place of, and shall have the right to participate in (i) any material aspect of
any administrative proceeding relating to the determination of partnership items
at the Company level and (ii) any material discussions with the Internal Revenue
Service relating to allocations pursuant to ARTICLE V of this Agreement. The Tax
Matters Member shall not initiate any action or proceeding in any court, extend
any statute of limitations, or take any other action contemplated by
Sections 6222 through 6234 of the Code that would legally bind any other Member
or the Company without approval of the Members, which approval may not be
unreasonably withheld; provided, however, that, for this purpose, it shall not
be unreasonable for a Member to withhold such approval if the action proposed to

48



--------------------------------------------------------------------------------



 



be taken could affect adversely such Member. The Tax Matters Member shall cause
the Company’s tax attorneys and accountants to confer with such other Member and
its attorneys and accountants on any matters relating to Company tax return or
any tax election.
     (b) Tax Returns
     (i) The Tax Matters Member shall timely cause to be prepared all U.S.
federal, state, local and foreign tax returns and reports (including amended
returns) of the Company for each year or period that such returns or reports are
required to be filed and, subject to the remainder of this subsection, shall
cause such tax returns to be timely filed. No later than thirty (30) days prior
to filing of all income and franchise tax returns of the Company, the Tax
Matters Member shall have provided copies of all such tax returns to the other
Members for review. With respect to any income or franchise tax return of the
Company, the other Members shall be entitled to provide reasonable comments on
such tax returns to the Tax Matters Member no later than 15 days after receiving
copies of such tax returns, and the Tax Matters Member shall incorporate such
comments, where reasonable, prior to filing such returns. The other Members
agree to assist the Tax Matters Member in preparing all income and franchise tax
returns of the Company so as to ensure that all such returns are filed on a
timely basis and no filing penalties are incurred to the extent reasonably
possible.
     (ii) Within 90 days after the end of each Fiscal Year, or as soon as
reasonably practical thereafter, the Tax Matters Member shall prepare and send,
or cause to be prepared and sent, to each Person who was a Member at any time
during such Fiscal Year copies of such information as may be required for U.S.
federal, state, local and foreign income tax reporting purposes, including
copies of Form 1065 and Schedule K-1 or any successor form or schedule, for such
Person. At any time after such information has been provided, upon at least five
(5) business days’ notice from a Member, the Tax Matters Member shall also
provide each Member with a reasonable opportunity during ordinary business hours
to review and make copies of all workpapers related to such information or to
any return prepared under clause (ii) above. As soon as practicable following
the end of each quarter (and in any event not later than thirty (30) days after
the end of such quarter), the Tax Matters Member shall also cause to be provided
to each Member an estimate of each Member’s share of all items of income, gain,
loss, deduction and credit of the Company for the quarter just completed and for
the Fiscal Year to date for federal income tax purposes
     (iii) Except as otherwise provided herein, each Member agrees that it shall
not, except as otherwise required by applicable law or regulatory requirements,
(i) treat, on its individual income tax returns, any item of income, gain, loss,
deduction or credit relating to its interest in the Company in a manner
inconsistent with the treatment of such item by the Company as reflected on the
Form K-1 or other information statement furnished by the Company to such Member
for use in preparing its income tax returns or (ii) file any claim for refund
relating to any such item based on, or which would result in, such inconsistent
treatment.
     (c) Tax Elections.

49



--------------------------------------------------------------------------------



 



     (i) The Board of Managers shall cause the Company to make and to maintain
and keep in effect at all times, in accordance with Sections 734, 743 and 754 of
the Code and applicable Treasury Regulations and comparable state law
provisions, an election to adjust basis in the event (A) any New Crumbs Class B
Exchangeable Unit is Transferred in accordance with this Agreement or the
Exchange Agreement or (B) any Company property is distributed to any Member.
     (ii) Except as otherwise provided herein, all other elections required or
permitted to be made by the Company under the Code (or applicable foreign, state
or local law) shall be made as may be determined by the Board of Managers acting
in Good Faith to be in the best interest of the Members as a group.
     (d) Certain Filings. Upon the Transfer of an interest in the Company
(within the meaning of the Code), a sale of Company assets or a liquidation of
the Company, the Members shall provide the Board of Managers acting in Good
Faith with information and shall make tax filings as reasonably requested by the
Board of Managers and required under applicable law.
     (e) Tax Classification. The Tax Matters Member shall take such action as
may be required under the Code and applicable Regulations to cause the Company
to be taxable as a partnership for U.S. federal income tax purposes. To the
extent the previous sentence does not govern the state and local classification
of the Company, the Tax Matters Member shall take such action as may be required
under any state or local law applicable to the Company to cause the Company to
be taxable as, and in a manner consistent with, a partnership for state or local
income tax purposes. No Member shall take any action inconsistent with such
treatment for U.S. federal, state and local tax purposes.
     (f) Continuation of Legacy LLC. Solely for all applicable tax purposes, and
for purposes of the maintenance of Capital Accounts and the allocation of Net
Profits and Net Losses, including without limitation any special allocations,
under ýARTICLE V, the Company is a continuation of the Company and this
Agreement is a continuation of the Second Amended Agreement.
ARTICLE X.
DISPUTE RESOLUTION; ARBITRATION
          Section 10.1. Resolution of Disputes.
     (a) The Members and the Company shall attempt in good faith to resolve any
controversy, dispute or claim arising out of or relating to this Agreement or
the breach, termination, enforceability or validity hereof (collectively, a
“Dispute”) promptly by negotiation between Members, officers or employees who
have authority to settle the Dispute. Any Member or the Company may give any
other Member or the Company a written notice (a “Dispute Notice”) setting forth
with reason able specificity the nature of the Dispute and the identity of such
first party’s representatives who shall attend and participate in the meeting at
which such parties shall attempt to settle the Dispute. Following the receipt of
a Dispute

50



--------------------------------------------------------------------------------



 



Notice, the representatives of such Members and/or the Company shall meet as
soon as is practicable at a mutually acceptable time and place to negotiate in
good faith a settlement of the Dispute, and shall meet thereafter as they
reasonably deem necessary. To the fullest extent permitted by Law, all
negotiations pursuant to this ARTICLE X shall be confidential and shall be
treated as compromise and settlement negotiations. To the fullest extent
permitted by Law, nothing said or disclosed, nor any document produced, in the
course of such negotiations which is not otherwise independently discoverable
shall be offered or received as evidence or used for impeachment or for any
other purpose in any current or future arbitration or litigation.
     (b) If a Dispute has not been resolved within thirty (30) days after the
receipt of a Dispute Notice through negotiation as provided in ARTICLE X, then
the Dispute shall be finally settled by arbitration in accordance the Commercial
Arbitration Rules (the “AAA Rules”) of the American Arbitration Association
(“AAA”) and such right to arbitration as set forth herein shall be the exclusive
remedy for the resolution of disputes arising hereunder. Any award rendered by
the arbitrators shall be final and binding upon the Members and/or Company, and
judgment upon such award may be entered in accordance with applicable Law in any
court having jurisdiction. In all events, the arbitration provisions in this
Agreement shall govern over any conflicting rules that may now or hereafter be
contained in the AAA Rules. The arbitration shall be held in the City of New
York, unless the parties to such arbitration mutually agree to have such
arbitration held elsewhere; provided, however, that nothing contained in this
ARTICLE X shall be construed to limit or preclude a Member from bringing any
action in the Court of Chancery of the State of Delaware for injunctive or other
provisional relief to prevent immediate and irreparable harm. In the event such
an action does not fall within the scope of subject matter jurisdiction of Court
of Chancery of the State of Delaware, such an action may be brought in the
Supreme Court of the State of New York, New York County. The Company and the
Members agree to submit to the exclusive personal jurisdiction of the courts
referenced in the preceding sentence in the event that an action is commenced
pursuant to the preceding sentence.
          Section 10.2. Arbitrators. Any arbitration proceeding commenced
pursuant to this ARTICLE X shall be conducted before three (3) arbitrators, at
least one of whom shall be an attorney experienced in corporate transactions.
The arbitrators shall be chosen in accordance with the AAA Rules.
Notwithstanding the preceding sentence, to the extent that any Dispute hereunder
involves the Class A Holder or the Company, on the one hand, and one or more
Members other than the Class A Holder, on the other hand, one arbitrator shall
be chosen by the Class A Holder, one arbitrator shall be chosen by the Members
other than the Class A Holder, and the third arbitrator shall be chosen by the
other two (2) arbitrators, or, if they should fail to agree on the third
arbitrator, by the AAA. Each party shall be entitled to reasonable discovery
rights, and issues as to discovery shall be determined by the arbitral panel
applying the Laws of the State of Delaware as more fully provided in
Section 10.3 and Section 11.2. The decision of a majority of the arbitrators
shall be the decision of the arbitrators.
          Section 10.3. Delaware Arbitration Act. This ARTICLE X shall be
construed to the maximum extent possible to comply with the laws of the State of
Delaware, including the Uniform Arbitration Act (10 Del. C. § 5701 et seq.) (the
“Delaware Arbitration

51



--------------------------------------------------------------------------------



 



          Act”). If, nevertheless, it shall be determined by a court of
competent jurisdiction that any provision or wording of this ARTICLE X,
including any AAA Rules, shall be invalid or unenforceable under the Delaware
Arbitration Act or other applicable Law, such invalidity shall not invalidate
all of this ARTICLE X. In that case, this ARTICLE X shall be construed so as to
limit any term or provision so as to make it valid or enforceable within the
requirements of the Delaware Arbitration Act or other applicable Law, and, in
the event such term or provision cannot be so limited, this ARTICLE X shall be
construed to omit such invalid or unenforceable provision.
MISCELLANEOUS
          Section 11.1. Schedules. The Board of Managers may from time to time
execute and deliver to the Members schedules which set forth information
contained in the books and records of the Company and any other matters deemed
appropriate by the Board of Managers acting in Good Faith. Such schedules shall
be for information purposes only and shall not be deemed to be part of this
Agreement for any purpose whatsoever.
          Section 11.2. Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.
          Section 11.3. Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
Successors in Interest; provided that no Person claiming by, through or under a
Member (whether as such Member’s Successor in Interest or otherwise), as
distinct from such Member itself, shall have any rights as, or in respect to, a
Member (including the right to approve or vote on any matter or to notice
thereof).
          Section 11.4. Amendments and Waivers. Except as otherwise provided
herein, this Agreement may be amended, supplemented, waived or modified only
with the written consent of two-thirds of the Units voting as a single class in
accordance with Section 7.4(d) hereof; provided that, (i) no amendment,
supplement, waiver or modification may disproportionately and adversely affect
any Member without the written consent of such Member and (ii) and any
amendment, supplement, waiver or modification which disproportionately and
adversely impacts any Class of Units must be approved by the holders of such
Class of Units in accordance with Section 7.4(b) or Section 7.4(c), as
applicable; provided further, however, that notwithstanding the foregoing, the
Board of Managers may, without the written consent of any other Member or any
other Person, amend, supplement, or modify any provision of this Agreement and
execute, swear to, acknowledge, deliver, file and record whatever documents may
be required in connection therewith, as necessary to reflect: (1) the admission,
substitution, withdrawal or removal of Members in accordance with this
Agreement; (2) a change in the name of the Company, the location of the
principal place of business of the Company, the registered agent of the Company
or the registered office of the Company; provided, further, that the books and
records of the Company shall be deemed amended from time to time to reflect the
admission of a new Member, the withdrawal or resignation of a Member, the
adjustment of the Units or other Membership Interests in the Company resulting
from any issuance, Transfer or other

52



--------------------------------------------------------------------------------



 



disposition of Units or other Membership Interests in the Company, in each case
that is made in accordance with the provisions hereof. If an amendment has been
approved in accordance with this Agreement, such amendment shall be adopted and
effective with respect to all Members. Upon obtaining such approvals as may be
required by this Agreement, and without further action or execution on the part
of any other Member or other Person, any amendment to this Agreement may be
implemented and reflected in a writing executed solely by the Board of Managers
and the other Members shall be deemed a party to and bound by such amendment.
          The Board of Managers may, in its sole discretion, unilaterally amend
this Agreement on or before the effective date of the final regulations to
provide for (i) the election of a safe harbor under Proposed Treasury
Regulation Section 1.83-3(l) (or any similar provision) under which the fair
market value of a partnership interest (or interest in an entity treated as a
partnership for U.S. federal income tax purposes) that is transferred is treated
as being equal to the liquidation value of that interest, (ii) an agreement by
the Company and each of its Members to comply with all of the requirements set
forth in such regulations and Notice 2005-43 (and any other guidance provided by
the Internal Revenue Service with respect to such election) with respect to all
partnership interests (or interest in an entity treated as a partnership for
U.S. federal income tax purposes) transferred in connection with the performance
of services while the election remains effective, (iii) the allocation of items
of income, gains, deductions and losses required by the final regulations
similar to Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(b) and (c),
and (iv) any other related amendments.
          Notwithstanding the foregoing, in addition to any other consent that
may be required, any amendment of this Agreement that requires a holder of New
Crumbs Class B Exchangeable Units on the date hereof to make a Capital
Contribution (including as a condition to maintaining any rights necessary to
permit such holders to exercise their rights under the Exchange Agreement) shall
require the consent of such holder of New Crumbs Class B Exchangeable Units.
          No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
          Section 11.5. Notices. Whenever notice is required or permitted by
this Agreement to be given, such notice shall be in writing and shall be given
to any Member at such Member’s address or facsimile number shown on Exhibit D
attached hereto, or, if given to the Company, at the following address:
Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
Attention: Chief Executive Officer
Facsimile: (212) 221-7107

53



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice to the Company) to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attention: Bruce Mendelsohn
Facsimile: (212) 872-1002
          Each proper notice shall be effective upon any of the following:
(a) personal delivery to the recipient, (b) when sent by facsimile to the
recipient (with confirmation of receipt), (c) one Business Day after being sent
to the recipient by reputable overnight courier service (charges prepaid) or
(d) three (3) Business Days after being deposited in the mails (first class or
airmail postage prepaid).
          Section 11.6. Counterparts. This Agreement may be executed
simultaneously in two or more separate counterparts, any one of which need not
contain the signatures of more than one party, but each of which shall be an
original and all of which together shall constitute one and the same agreement
binding on all the parties hereto.
          Section 11.7. Power of Attorney. Each Member hereby irrevocably
appoints the Board of Managers as such Member’s true and lawful representative
and attorney in fact, each acting alone, in such Member’s name, place and stead,
(a) to make, execute, sign and file all instruments, documents and certificates
which, from time to time, may be required to set forth any amendment to this
Agreement, which has been approved in accordance with the terms of this
Agreement, or which may be required by this Agreement or by the laws of the
United States of America, the State of Delaware or any other state in which the
Company shall determine to do business, or any political subdivision or agency
thereof and (b) to execute, implement and continue the valid and subsisting
existence of the Company or to qualify and continue the Company as a foreign
limited liability company in all jurisdictions in which the Company may conduct
business. Such power of attorney is coupled with an interest and shall survive
and continue in full force and effect notwithstanding the subsequent withdrawal
from the Company of any Member for any reason and shall survive and shall not be
affected by the disability, incapacity, bankruptcy or dissolution of such
Member. No power of attorney granted in this Agreement shall revoke any
previously granted power of attorney.
          Section 11.8. Entire Agreement. This Agreement, the Business
Combination Agreement, the Exchange Agreement, the Tax Receivable Agreement and
the other documents and agreements referred to herein or entered into
concurrently herewith embody the entire agreement and understanding of the
parties hereto in respect of the subject matter contained herein; provided that
such other agreements and documents shall not be deemed to be a part of, a
modification of or an amendment to this Agreement. Except as set forth in the
foregoing, there are no restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein. This Agreement amends, restates and supersedes the Second Amended
Agreement and supersedes all prior agreements and understandings between the
parties with respect to such subject matter, including the Original Agreement,
the First Amended Agreement and the Second Amended Agreement and all prior
subscription agreements related thereto, including the Subscription Agreement.

54



--------------------------------------------------------------------------------



 



          Section 11.9. Remedies; Specific Performance. Each Member shall have
all rights and remedies set forth in this Agreement and all rights and remedies
that such Person has been granted at any time under any other agreement or
contract and all of the rights that such Person has under any applicable law.
Any Person having any rights under any provision of this Agreement or any other
agreements contemplated hereby shall be entitled to enforce such rights
specifically (without posting a bond or other security) to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by applicable law.
          Section 11.10. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
          Section 11.11. Creditors. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditors of the Company or
any of its Affiliates, and no creditor who makes a loan to the Company or any of
its Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company profits,
losses, distributions, capital or property other than as a secured creditor.
          Section 11.12. Waiver. No failure by any party to insist upon the
strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof
shall constitute a waiver of any such breach or any other covenant, duty,
agreement or condition.
          Section 11.13. Further Action. The parties agree to execute and
deliver all documents, provide all information and take or refrain from taking
such actions as may be necessary or appropriate to achieve the purposes of this
Agreement.
          Section 11.14. Delivery by Facsimile or Email. This Agreement, the
agreements referred to herein, and each other agreement or instrument entered
into in connection herewith or therewith or contemplated hereby or thereby, and
any amendments hereto or thereto, to the extent signed and delivered by means of
a facsimile machine or email with scan or facsimile attachment, shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or email to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation or enforceability of a
contract, and each such party forever waives any such defense.

55



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

56



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Third Amended and
Restated Limited Liability Company Agreement as of the date first set forth
above.

            CLASS A HOLDER:

57TH STREET GENERAL ACQUISITION CORP.
      By:   /s/ Mark Klein         Name:   Mark Klein        Title:   Chairman
and CEO        OTHER MEMBERS:
      /s/ Jason Bauer       Jason Bauer                    /s/ Mia Bauer      
Mia Bauer                    /s/ Victor Bau       Victor Bauer             
CRUMBS, INC.
      By:   /s/ Jason Bauer         Name:   Jason Bauer         Title:  
President        EHL HOLDINGS LLC
      By:   /s/ Edwin Lewis         Name:   Edwin Lewis         Title:  
Chairman              /s/ John D. Ireland       John D. Ireland           

                                   

[Signature Page to Third A&R LLC Agreement]

                                   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
BOARD OF MANAGERS
1. Jason Bauer
2. Julian R. Geiger
3. Mark D. Klein
4. Frederick Kraegel
5. Edwin Lewis*
6. Leonard A. Potter
7. Jeffrey Roseman
* Denotes non-executive Chair
[Exhibit A to the Third A&R LLC Agreement]
A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
OFFICERS

      Name   Title
Jason Bauer
  Chief Executive Officer and President
John D. Ireland
  Chief Financial Officer and Treasurer
Mia Bauer
  Vice President and Chief Creative Officer
Harley Bauer
  Vice President and Chief Development Officer
Gary Morrow
  Vice President of Store Operations
Ronda S. Kase
  Secretary

[Exhibit B to the Third A&R LLC Agreement]
B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ACCESSION AGREEMENT
     THIS ACCESSION AGREEMENT (this “Agreement”) to the Third Amended and
Restated Limited Liability Company Agreement of Crumbs Holdings LLC, a Delaware
limited liability company (the “Company”), dated as of May 5, 2011 (as amended
from time to time in accordance with its terms, the “LLC Agreement”), by and
among the Company and the members from time to time party thereto (the
“Members”), is dated as of [Day][Month], [Year], by [· ], a [· ] (“New Member”),
for the benefit of the Company and the Members. Capitalized terms used and not
defined herein shall have the meanings attributable thereto in the LLC
Agreement.
          WHEREAS, New Member wishes to become a Substituted Member or
Additional Member, as the case may be;
          WHEREAS, pursuant to ýSection 8.5 of the LLC Agreement, New Member
must enter into an Accession Agreement for the benefit of the Company and the
Members prior to becoming a Substituted Member or Additional Member, as the case
may be, by executing an agreement substantially in the form attached to the LLC
Agreement as Exhibit C;
          NOW THEREFORE, the New Member agrees, for the benefit of the Company
and the Members, as follows:
          SECTION 1. Accession to the LLC Agreement. In accordance with the
requirements of ýSection 8.5 of the LLC Agreement:
               a) New Member hereby accedes and becomes a party to the LLC
Agreement with the same force and effect as if originally named therein as a
Member and agrees to be bound by the terms and conditions of the LLC Agreement
as Substituted Member or Additional Member, as the case may be, with all the
rights and obligations of a Member holding the Class of Units to be held by New
Member as set forth in the LLC Agreement. [For the avoidance of doubt, New
Member acknowledges that he, she, or it is becoming a Substituted Member for
[the Class A Holder/a holder of New Crumbs Class B Exchangeable Units] and
hereby accedes and becomes a party to the LLC Agreement with the same force and
effect as if originally named therein as the [Class A Holder/a holder of New
Crumbs Class B Exchangeable Units] and agrees to be bound by the terms and
conditions of the LLC Agreement as the [Class A Holder/a holder of New Crumbs
Class B Exchangeable Units], with all the rights and obligations of the [Class A
Holder/a holder of New Crumbs Class B Exchangeable Units] as set forth in the
LLC Agreement]; and
               b) the Company hereby acknowledges that this Agreement
constitutes an Accession Agreement that satisfies the requirements of
ýSection 8.5 of the LLC Agreement.
[Exhibit C to the Third A&R LLC Agreement]
C-1

 



--------------------------------------------------------------------------------



 



          SECTION 2. Benefit of Agreement. The agreements set forth herein or
undertaken pursuant hereto are for the benefit of, and may be enforced by, the
Company and any Member.
          SECTION 3. Governing Law. This Accession Agreement shall be governed
by, and construed in accordance with, the law of the State of Delaware,
excluding any conflict of law rule or principle that might refer the governance
or construction of this Agreement to the law of another jurisdiction.
          SECTION 4. Counterparts. This Accession Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and both of which taken together shall constitute one and the same agreement.
          SECTION 5. Delivery by Facsimile or Email. This Agreement, to the
extent signed and delivered by means of a facsimile machine or email with scan
or facsimile attachment, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No party hereto shall raise the use of a facsimile machine or email
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or email
as a defense to the formation or enforceability of a contract, and each such
party forever waives any such defense.
[Signature page follows]
[Exhibit C to the Third A&R LLC Agreement]
C-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Agreement
effective as of the date first written above.

            [NEW MEMBER]
      By:           Name:           Title:        

          Acknowledged by:

CRUMBS HOLDINGS LLC
      By:           Name:           Title:          

[Signature Page to Accession Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Members Notices

      Name   Address
 
    Holders of New Crumbs Class B Exchangeable Units
 
   
Jason Bauer
  Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
Attention: Jason Bauer
Facsimile: (212) 221-7107
 
   
Mia Bauer
  c/o Jason Bauer
Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
Attention: Jason Bauer
Facsimile: (212) 221-7107
 
   
Victor Bauer
  254 East 68th Street
Apt 26B
New York, NY 10065
Facsimile: (646) 619-4878
 
   
Crumbs, Inc.
  c/o Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
Attention: Jason Bauer
Facsimile: (212) 221-7107
 
   
EHL Holdings LLC
  220 S. Morris St. Box 8
Oxford, MD 21654
Facsimile: (410) 673-1385
Attention: Edwin Lewis
 
   
John D. Ireland
  c/o Crumbs Holdings LLC
24764 Pealiquor Rd
Denton, MD 21629
Facsimile: (410) 673-1385
 
    Holders of New Crumbs Class A Voting Units
 
   
57th Street General Acquisition Corp.
  c/o Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
Attention: Chief Executive Officer

 
  Facsimile: (212) 221-7107

[Exhibit D to the Third A&R LLC Agreement]
D-1

 